Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 1 of 93

 
499190 Buipuewuios
deg ‘ueBeey "¢ yoo 666} 1090}90

4

  

Buluresy sonoe, pue sueadi4 ut JUSWISAOI YOY JO UOIUBODey UI papuemy

AOJONMAJSUY SULIEAII 4
5° 791) 84} ©} paodésps Aqgaday §]

49}Sqa/;\, SPWOU]

sjdatdedinbed 776 a] Kocajoyodd pasa[yos Sayosj{

   

Leavy ait0

U01}I9S S91}9e1 pue suees4
AWAQVIV 39110d

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 2 of 93

INANLUVdad AOIIOd ALIO WUYOA MAN
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 3 of 93

ajvg

 

oo00z ‘SIT YsEWNaLagys

 

 

suluin.4y fo asinoo siy1 pajajduoo Kpaojonf{sups spy puv

 

0002 ‘ST wsaWalags Of 000e “Il waeWaLass wolf

Y4OK MAN “TNLYSYaaq ‘YIU dun
AIJUID BUIMIDLT, [J
ay) 1D play

JOOYIS [VAIAANG S4VIU[E 290g

D papuayp

 

UaLSaddmM SYWOHL
UIOIAAO AOITOd

wy) Afy.tad Of 81 Sty J
HONVONALLLV J° ALIVOMILYAD
UOTIVSTISOAU] JO neoing [e19po.7
ssn Jo JuIUIIeEdIGg *S°n

Pet SN pw sat stp . . oa ote oO ee IN PE ON a 8
eee Tet TY ‘ a ue & Bi ie we a BOL ee ON aehs
MO en ae Si at ptt ar ; : 4 2S ar . ‘LS
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 4 of 93

Ww ESRB SEO EN NOS EPS EP ERO RETIRE IR INIA

AOJINAISUT SULLDAALT Podtouddey z aod

  

 

oooe ‘8l aNuWwnuasa

 

”

“gs ; Ca WO
000g ‘8ST AUWNNEaa 70802 ‘L-~xANWONaRA J

~~

~~ spa SUMeAT Yad.

Ra es ws gs

TOOHOS HOE DMALSNI So LVL AAISNAAAC

  

 

e waist SWRORE
MIITAAO BOTtToOd

yey) AyK499 0} SI styl, .
TONVGNALELY JPL OTELYAO

a,
ts :

UOTVSISOAU]T JO nNvoINg [e1OpIJ
dosnt Jo JuaWAAed|ag *S°p

(
5
y
y
y
Bs
5
é
é
y
:
y
5
5
y
:

OX

Sy
LRRD BOSS MPLS ED USERID EEE INI!
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 5 of 93

 

o> tea

 

   

7" “nee
Riis ve Fle

 

 

10JeUIP1005 mh

COP

       

4 serena 4
LOOP HY TA

 

 

 

 

- aoysne jo juaunsedaq $3}e}S poyup
UoHeAsIUIMIpyY JuemMed1OJUy Snig

 

 

 
 

 

ul

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 6 of 93

 

 

Oe

Aayeg oq JO DIO [ouneg Sumureal, 29 wae fedromnypy
JoUOIssUNUOD Aindaq
[aang “gq eee ands "5 9 PIeuoy

 

PAG RO copy Smagp

F007/T0/L0
aeq woneaTdxy

 

 

AoJINAJSUT SIdoO], jsauay
Bs payyas SI

laysqa44 SpUOY T

Jey} Sore[soq_ pue'saspopmouyoy Aqoloyy

SOOLAIDS BO1ISNE [BUILD JO JaUOISSIWWIOD pue
SOLISNf FEUMULD d}81g JOA MON JO JO}DAIIG
SBeT'N suey

Mg

[louno, suIUIeL], dol[og [edrorunyy

Ayayzesg s1WQng Jo sd1JO

YIOX MON JO 91e1S

‘eb

 

 

 
 

 

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 7 of 93

 

 

PRU Jo ASUOISSIUNUO’) pur
Scr . oat —_:
ian fate _ ds"5 — SONSNG JRUIULID) a1BIG YWOA MAN JO 1OJOaIIG

ery a > , D Ps ‘N ouLuaNEyy

 

 

 

F007/T0O/L0
aed wonEnixg

vat

¥ S¥:paII9499 st

   

yeyy sarejaag puie soBpaynionyoy Aqoioy

[lounos Sururery S01]0g jedrorunyy

SOOTAIOG SONSNE [PUTUULID Jo UOISTAIG,

YIOX MON JO a7e1¢9

 

 
ad-(60-21) egz-4 “OSI

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 8 of 93

HIV LNSWANLLAY YENOISSINWOD HO"IOd

 

LLOz ‘oe judy WY ry TO)
DUOK MAN JO AID ay} Jo

JUBW}edaq ad1|0g ay} JO JaquuaW pa}edipap pure jeAo] e se UONMIUSODII jNJayesZ Uy

ADIANAS AO SUHVAA 02
YALSESAM SVWOHL
Y3A0IssO 3OM10d

OL Ga.ELNASA ud

INAWA YAY 1 AIV OULD

 

 

 

 

 

 

 

 

 

 

 

 

pees |

 

JHNOISSINWOD HOTTOd AHL AO HOIsAO

at dd O A MM AN 4d O A L I O
LN AW LY Vd od ad 4H O 1 T Od
 
 

  
 
 
 
 
 
 
 

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 9 of 93 = —_

PERFORMANCE EVALUATION — FRONT OF FORM
POLICE OFFICER - DETECTIVE SPECIALIST ___ [e-Type text portions ONLY.
DEC 1 5 1996 © DO NOT FOLD or STAPLE This Computer Form

PD439-157 (Rev. 9-95) (Ref. AG. 303-19) |= Foliow Guidebook Se ee ee
NY SURNAME FIRST Mi. RANK COMMAND DATE ASSIGNED

Webster Thomas | .. PO HB PSAS COMMAND: 10/30/91

TAX REGISTRY PRIMARY DATE OF
ASSIGNMENT: Patrol] (PCO) [PRGA ASSIGNMENT: _ 4/ 93 '
913899 RATING PERIOD: FROM._1/1/96. TO 31/96 -

@ COMMENTS ON 3 RATING ITEMS REQUIRED
@ CHOOSE FROM “PERFORMANCE AREAS” & “BEHAVIORAL DIMENSIONS” ON BACK OF FORM

@ RATINGS OF “LOW” & “VERY LOW” MUST BE COMMENTED ON BEFORE
COMMENTING ON HIGHER RATED ITEMS.

 
  

       

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Donon e Example: 0 = OOOO SnHDna
DRO DOO OOS No. | 4 DOOD se OnOOE

 

 

P.0. Webster interacts very well with the residents in his patrol area. He is
congenial and is well known by the residents of the Gun Hill houses.

 

| ©@OO0@00088

No. | | @8SOO@8008® . |
P.O. Webster is very good with respect to recovering and vouchering of evidence, i
He is very competent with respect to all aspects of arrest processing. j

 

 

 

 

   
   
 

DOO @aSGOOOa
OOOS@OOSCe®

P.O. Webster supports Department policies and procedures, He is not a disciplin-~ =>.
ary problem. i!
|!

 

 

No. |

 

Overall Rater’s Comments: ;
P.O. Webster is currently assigned as a project community officer at the Gun Hill.
houses. He has good activity and mantains a positive attitude and is well liked by jest fie

the- residents of the Gun Hill houses

1s kk ea}

 

 

 

 

 

SOCIAL Saat NO. an mm ; shee SHE me /7/97

1 tel ld Ee

 

 

 

Oi ©
cD ity
Oe) a
IRATER’S NAME RANK COMMAND TE ASSIGN omc
Michael McFadden Sgt. ‘HB PSA8 8 Edun XB 5 05 Oe wD
Oe oe
OMoOc
or
2 (RD

 

1 HAVE SHOWN THIS EVALUAZION TO | | WISH TO APPEAL THIS EVALUATION: (Ref. to A.G. 303-20)
RATEE AND FULLY DISCUSS CO (IF APPEALED, INITIAL AND
CONTENTS: raTer’s INITIALS 2 : DARKEN BOX) ratee’s iniTIALs

 

 

 

 

hy Comments: (Must use No. 2 pencil to darken box)
RE PAM MBACCURATE AND COMPLETE, CONCUR |
OSSEE SEPARATE REVIEWER'S EVALUATION

 

:REVIEWER’S NAME (PRINT)

 

 

Stewart A. Lieber

 

 

i SOCIAL SECURITY NO. | TAX REGISTRY NO.

* ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT DIVISION } ’

@ COPY COMMAND FILE
© MEMBER COPY

  
 

    

mi
Sit !

    
 

1/12/97

 

 

912458

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 10 of 93

PERFORMANCE. EVALUATION

 

 

 

=x POLICE OFFICER - DETECTIVE SPECI se a
PD439-157 (Rev. 9-95) (Ref. AG. 303-19) e EXAMPLE: ~ @)@ &@

 

 

  
  

 

ee = eaten OCH
om oe Webste = = ————— as :

 

 
  

 

 
 
 

   
      
 
 
      
   
 
  

 

 

 

 

  

 

© Pro 8 BOROUGH
@ PO @ @ (MANHATTAN SOUTH
QOPOSA Ff @ COMANHATTAN NORTH
© Det, Sp. @ @ @BBRONX
© OTHER @ @ COUQUEENS SOUTH
7 @ @ COQUEENS NORTH
IF COMPLETED ® & CBROOKLYN SOUTH
POLICE CADET ® @ CBROOKLYN NORTH
PROGRAM cm f @ COSTATEN ISLAND
€ Ee. COCITYWIDE/OTHER
a _@ DARKEN ONLY NE
me rT

  
   
  

em ears

CO INUE IN PR
ASSIGNMENT
(AA. or 64 CR+ ' | RE-ASSIGNMENT
FIBA. or 128 CR+ (SPECIFY ON FRONT)

ADDITIONAL TRAINING
(SPECIFY ON FRONT)

PERFORMANCE MONITORING FOR
SPECIFIED TIME (SPECIFY ON FRONT

OTHER
(SPECIFY ON FRONT)

DARREN CANTY ONE GF

PURPOSE

 
 
     
 
 
  

  

      
 
 

DARKEN ONE GOK PER CO1UAtN DARREN OSLY ONE BOS

OM CHRONIC A (© CHRONICB
@ NOT CHRONIC Bilingual Officer
Pe a ERO R Meh atesy PY a eNC Roh a Ire: Oo

Bs NS 4 Aus PA) PAN SA EITEL REQUIRE S A RESPONSE

 

   
   

   

 

aN

 
  
  
   

MENEOIVWG MEE! @) |. 1h. marRAMIOr anh
AREAS Pelee is | s Bg ¥ = DIMENSIONS

i | | wy 3 } i i
{ ‘ | y i i R , : { ‘
1 : ign

 

 

 

 

 

 

 

fe

 

 

 

 

 

 

 

 

Annual Total of Quarterly Points *

@ @ @ @®@ © ® @

No. Oo O02 ® @®@ &@ ®©® ® ® ® DB
* Sea Interim Order 105, dated 7-17-95 _

SCOPVRIGHT 1993; NEW VORK CITY POLICE DEPT.

GECANTRON CORPORATION OZ ages. 4610-997 68892 1

 

 

 

 

 

cee tae ane

em Glebe
SGARTREM® FORMNO. F-4175-NYCPD

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 11 of 93

NEW YORK CITY POLICE DEPARTMENT PAGE 10F 1
CENTRAL PERSONNEL INDEX DATE: 5/26/2021
ROUND ROBIN REPORT TIME: = 08:41:15

 

TAX NUMBER: 913899

NAME: THOMAS WEBSTER
RANK: POLICE OFFICER MALE
COMMAND: (322) INTEL-MSS-UNIFORMED OPERATIONS

TAX ID #: 813899

INTERNAL INVESTIGATION

DATE : 7/15/1997

CONTROL NUMBER : 001

SERIAL NUMBER : C97-0885

COMPL ALLEG SUBJ W/EXCESSIVE FORCE/ASSAULT. DISP:(3) UNSUBSTANTIATED

LOSS OF I.D. CARD
DATE : 7/6/1998
CONTROL NUMBER : 001

SERIAL NUMBER : XXXXX
MOS ARRIVED AT WORK & DISCOVERED WALLET HAD FALLEN THRU A HOLE IN PANTS POCKET MOS
FAILED TO SAFEGUARD ID CARD CD #032/98 WAS ISSUED NEW ID CARD !SSUED

TOTAL EVENTS FOUND: 2
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21

  
 
 

PERFORMANCE EVALUATION
POLICE OFFICER - DETECTIVE SPECIALIST

PD439-157 (Rev. 01-02) (Ref. AG. 303-19)

FRONT OF FORM

Page 12 of 93

 

® Type text portions Only ,
® Do Not Fold or Staple This Computer Form
© Use #2 Pencll or black ball point pen

© Follow Guidebook Instructions

 

 

 

 

 

 

 

 

 

SURNAME FIRST ML. RANK COMMAND i TOG RAND, :

Webster Thomas P.O. PAFTS ‘07/06/99
TAX REGISTRY pamary 3 Platoon Security | BATE OF 07/06/99
913899 aarinc Peniop.rxom ___12/16/02 10 12/15/03

 

 

THE RATER HAS SHOWN 1 E ISCUSSED iTS CONTENTS,
t INCLUDING MY RIGHTS A iG EEO ISSUES.
RATEE'S SIGNATURE » ___

 

RATEE'S INITIALS

1 WISH TO APPEAL THIS EVALUATION:
© (IF APPEALED, INITIAL AND DARKEN BOX)

 

o-

 

 

 

 

 

COMMAND DATE ASSIGNED

 

 

 

 

 

RATIR EON: RANK
; = TO COMMAND:
Rafael Santiago PAFTS 05/03/02
SIGNATURE DATE:
fh —— 01/05/04

| ¢ RATER MUST COMMENT ON THREE OF THE RATING AREAS/DIMENSIONS ON BACK,

  

 

 

 

 

 

t

I

j . RATER MUST COMMENT ON "LOW" OR "VERY LOW" RATINGS BEFORE HIGHER RATINGS.
|

|

 ©8DO2O0ODOD
{sono |S OOOSO2HOTH®
Police Ofticer Webster behavior and performance reflects a high level of integrity and trust.

0 @DOO®SO0OaD

 

 

 

 

 

rune No, | 4 ODDODSOODHD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

zZ

9

> [1 W@020000000) -

i no, [8 WDOODDODS®)

‘2 Police Officer Webster is able to recognize problems and implement steps to correct it.

3

Ss 2 WDeOOOO00D

iS No. (69 WODDOA@O@eOO®D

Police Officer Webster is well rounded individual and has earned the respect of his peers.

: BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING THIS PERFORMANCE APPRAISAL, THEY HAVE REVIEWED AND
| CONSIDERED RATEE'S CPI, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEQ COMPLIANCE, AND ALL OTHER
! RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS JN THE IMMEDIATE RATING PERIOD. POSITIVE ACCOMPLISHMENTS SHOULD BE NOTED.

REVIEWER

 

COMMENTS:

Officer Webster is assigned to the 3" platoon security staff.

Officer Webster performs his duties and assignments in a professional manner. He can be
relied on to handle or assist in firearms training.

 

eS ee

(NOTE: IN PURPOSE CAPTION, "OTHER
BUBBLE MUST ALSO BE DARKENED)

@> ACCURATE AND COMPLETE, CONCUR
© SEE SEPARATE REVIEWER'S EVALUATION

 

| REVIEWER'S NAME

 

 

 

 

 

 

 

 

. . RANK COMMAND DATE ASSIGNED
__ Nicholas Giacobbe - It PAFTS
TAX REGISTRY NO. SIGNATURE DATE:
: 877705 Lil?
ION (EVEN IF APPEALED)

© ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT

* COPY COMMAND FILE
e MEMBER COPY

COPYRIGHT 2000, NEW YORK CITY POLICE DEPARTMENT

CSAantTeOn’

‘Sconwen alts Pat you

FORM NO, F-4175-NYCPD \_SRMPECIE pare

ALL RIGHTS RESERVED.

TOCOMMAND? 05/28/02 |
y
a
a

CG SCANTRON CORPORATION 1689 Miz 0102 £35 1211190876843
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 13 of 93

    
    

IMPORTANT

== -- PEREORMANCE- EVALUATION
=. POLICE OFFICER.» DETECTIVE SPECIALIST

‘82 PD489-157-(Rev. 01-02) --(Ref. AG. 303-19)

a es RANK
RUC eRSiitat

      
 

*EXAMPLE: = GD a @@
_* ERASE COMPLETELY 10, CHANGE |

 
     
   
   

 
   

    
   

BOROUGH

   
  
    
   
 

  
 
  
 

    
 
 

SOCIAL S.C0i) a Ne © PPO
Ps at — | — Deets —— 1 Be @po QO MANHATTAN SOUTH
© POS/A © MANHATTAN NORTH
© Det. Sp. © BRONX
| COOTHER © QUEENS SOUTH

 

© QUEENS NORTH
© BROOKLYN SOUTH
© BROOKLYN NORTH
© STATEN ISLAND

@ CITWWIDE/OTHER -
DARKEN ONLY ONE BOX

   
 
    
   

  
  
  
  
   
 
 
 
   

  
 

 
 
 
 
 
   

 
  

iF COMPLETED

POLICE CADET
PROGRAM

O

 

 

 

 

 

i

REC OMMENDATI

   

 

 
  
 

 

 
 

 

 
 
 
 
 

 

 

 

  

PURPOSE CONTINUE IN PRESENT
ASSIGNMENT
© 4 MONTHS PROB. RE-ASSIGNMENT
© 10 MONTHS PROB, (SPECIFY ON FRONT)
© 16 MONTHS PROB. ADDITIONAL TRAINING
- ©) 22 MONTHS PROB. (SPECIFY-ON FRONT}
; PERFORMANCE MONITORING FOR
TRI SORE Dans ree SPECIFIED TIME (SPECIFY ON FRONT
i “Oo CHRONIC A ©) CHRONIC Bi OTHER

 

  
 

ee ee ee Rene

_ MB NOTCHRONIC es (SPECIFY ON FRONT}
TENS REALE. 4 nes Hy RCN)

WH ._THIS —PERFORMANCE—EVALUATION.—TAKES . -INTO ACCOUNT _ THE
(GUIDELINES AND

FEDERAL TITLE Vil STATUTES-AND WHETHER THE EMPLOYEE WAS
DISCIPLINED AS A.RESULT OF SAME, - -* "

 

nae a

i ee oe
eo re ea

PERFORMANCE
DIMENS

AREAS

Ts Communi y Interaction

 
  
   

 

 

  

EEE EUETEET Es

 

 

OOD

 

Sie ein) DOOD ® B®

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 14 of 93

POLICE DEPARTMENT

LEGAL BUREAU .
SUBPOENA LITIGATION UNIT, ROOM i10C

ONE POLICE PLAZA

He

NEW YORK, N.Y. 10038
ty 212-693-2640
‘New rk.

CERTIFICATION OF NYPD RECORDS (LR1600/2021)

  

CASE NAME: UNITED STATES of AMERICA vs. THOMAS WEBSTER

CASE FILE: 1:21-CR-208
UNITED STATE DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

I, Christine Lucatorto, Deputy Managing Attorney of the New York City Police Department (“NYPD”)
Subpoena Litigation Unit, am (a) designated by the Police Commissioner of the NYPD to officially certify
NYPD records as its official business records pursuant to law; and (b) an attorney duly admitted to practice law
in the State of New York and hereby affirm under penalty of perjury pursuant to Civil Practice Law and Rules

§2106 that:
1. To the best of my knowledge, after reasonable inquiry, the copies of the records attached hereto are

accurate versions of the documents described in the attached subpoena duces tecum that were located
within the possession, custody or control of the NYPD, subject to any redactions required by law or
permitted pursuant to asserted privilege(s) as indicated in Schedule A; and

2. To the best of my knowledge, after reasonable inquiry, the copies of the records attached hereto
represent all of the documents described in the subpoena, subject to any redactions required by law
or permitted pursuant to asserted privilege(s) or records which are believed to exist but have not yet
been located for purposes of reproduction, as indicated in Schedule A; and

3. The copies attached hereto were created and maintained by NYPD personnel in the regular course of
business pursuant to their duties as members of the NYPD, at the time of the act, transaction,
occurrence or event recorded therein, or within a reasonable time thereafter (or were gathered
pursuant to an NYPD investigation and incorporated into our records at or near the date or time

indicated).
SCHEDULE A [ ]ATTACHED [ X ]NOT ATTACHED

Date: May 26, 2021 Dt Lom

Christine Lucatorto

Deputy Managing Attorney

NYPD Subpoena Litigation Unit

(as designee of the NYPD Police Commissioner)
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 15 of 93

POLICE DEPARTMENT

LEGAL BUREAU
DOCUMENT PRODUCTION UNIT, ROOM 110C

ONE POLICE PLAZA | J

“New ork , NEW YORK, N.Y. 10038

 

DELEGATION OF AUTHORITY

I, Dermot Shea, Police Commissioner for the New York City Police Department, whose
signature appears below, am the head of the Agency. I hereby authorize Robert Fodera,
Managing Attorney of the Agency’s Subpoena Litigation Unit, to certify records of this
Agency as the full and complete record of the condition, act, transaction, occurrence or event
which have been made in the regular course of business of this Agency to take such records

at the time of the condition, act, occurrence or event, or within a reasonable time thereafter.

¢

Date: a\14\2° 2° GC) ouati- be

POLICE COMMISSIONER DERMOT SHEA

Cla Fz

MANAGING ATTORNEY ROBERT FODERA
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 16 of 93

AO 89B (07/16) Subpeens to Produce Documents, Information, or Objects in a Criminal Case

UNITED STATES DISTRICT COURT
for the

District of Cohambia [=] Boo

| fet SU Oe + te —__ — —! i

United States of America ) B SO
Thomas'Webster ) © Se

e ) Case No. 1:21-CR-208 a =m
oD <e

_ ~ Defendant ) Be TS
ost

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR ™ 2"!

OBJECTS IN A CRIMINAL CASE SOU

To: FOIL Unit, Legal Bureau, 1 Police Plaza, Room 110C, New York, New York 10038
Attn: Lt. Richard Mantellino
~ (Name of person to whom this subpoena is directed)

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,

documents, data, or other objects:
Thomas Webster's entire Personne! Fite with the New York Police Department, including, but not limited to: 1) disciplinary
records, 2) Central Personnel Index records, 3) commendations and/or citations, 4) character and fitness records

Place. Dupes & ;
Place: 44 Main Street
Goshen, New York 10924

| Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.

‘Monroe, PC: ~ Date and Time: 94/30/2021 2:00 pm

 

 

 

(SEAL) -
. Cz 2021.04.1:
Date; April 2021 wy 17:43:43
SO ORDERED: - - ‘
-04'00
HON. AMIT P. MEHTA 7
The name, address, e-mail, and telephone number of the attorney representing (name of party) Thomas Webster
, who requests this subpoena, are:

 

Dupee & Monroe, P.C., 211 Main Street, P.O. Box 470, Goshen, New York 10924; jim@dupeemonroeiaw.com; (845)
294-8900

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed, R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counse]’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation

under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 17 of 93

eer STATE OF NEW YORK

   
   

IsSued 2-17-2042
Expires Orange County | |
LICENSE TO CARRY PISTOL iS HEREBY GRANTED

THOMAS WEBSTER’: . i

10 TWIN SPRING LAl

FLORIDA, NY 109: “ !

oreasion RETIRED POLICE OFFICER :

Employes ad ;

Netonaity American " " 1

Paw orem 325-1966 460" 230
= SS

County Court Orange County

a EE

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 18 of 93

; THIS LICENSE IS ISSUEDWITH THE FOLLOWING CONDITIONS
. 1. ft is revocable at anytime. 2. If issued outside New York City,
* pot valid to carry a weapon in New York City unfess approved by

' the police commissioner of that city.

 

tmvny.gor aaanisiana TUTE HY = -ss2s0 ocaszeaz0 va;

 

 

 

 

 

 

 

Doc # SXYZLCZLO7 RUGER 38 17208603 SPNY
s epee | ae 38 a 646 .
Purge . kee, Peep m “ S048 1

Lil

Signature OF ONIN

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 19 of 93

Medals Report - All Medals

 

     
  
   

 

a
File Number: GEaEREEES
ame Tax ID# Rank
WEBSTER, THOMAS 913899 POM

      

Command Code Command ‘Date Appointed Dato in Rai

322 INTELL-MSS-UNIFORM 04/30/1991 04/30/1991
Shield iform / Civilian
13415 UNIFORM
Page 1 Total Medals Received: 1 Date Prepared: 08/15/2011
Totals by Medal Designation ee ee ae

 

 

EPD: 1 MPD: © COM: 0 EM: 0 MH: © PCC: 0 MV: 0 HM: 0 PSM: 0° 'DsM:°~ 0
COMCS: ° CCOM: © COMI: 0 MPD: 0 PCA: 0 PSA: 0 MSA: 0 MSAK, 0” "OSA: 0

 

PO# PODate FromDate ToDate Status Code Medal Awarded.

343 11/01/1999 09/04/1998 / f¢ T 12 EXCELLENT POLICE’ DUTY
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 20 of 93
‘CATYOFNEW YORK —
. ee abe pare: {/-ZY4-(O -
TO: . MPL OVMER MANAGEMENT DITO N

ONE POLICE PLAZA, CLEVEL ASS” JOBNEON

 

. . as . ' , . —,
faafro Sent Voce Wren rier YA fow ae Sec} or
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 21 of 93

7 }
*

o ’ f

 

 

° —. é . ‘ satay aa ane Ee aes) Sune {2 ninemte mo ots veernc ng
+ 4G 1, 28?) - os
SEpUAMIBEATY pusanre i NEW YORK CITY HOUSING AUTHORITY .

 

 

 

Maraee OF EMPLOTER “* — | SOc. S&C. @ "| togarion . - 4a
WiKi Tho |e OK YO Longe

TITLE —* STATUS DATE OF APPOINTMENT TO PRES(:INT FOS! ro.

Ohi Offer -Hif0 A O fal /
*For provisional and non-competitive e wees this report serves as an evaluation during their Sirat year of
service. However, upon successful co. tion of thie evaluation, provisional and non-competitive employees
DO NOT gain permanent status. .
1, QUANTITY OF WORK - Consider the amount of work the employee does in comparison with others or compared
to the amount you expect. Does employee appear to be busy?

| [fi]

 

 

 

 

 

 

 

 

Slow, Lazy, Accoin- Works slowly. Requires | Does normal amount of Works hard on job at all | Very fast, hard worker.

plishes nothing. Spends constant supervision. work, Fairly steady, times. Does more than | Amount of work greater

time away from work Accomplishes very litle | Usually is at work others assigned to same | than any others doing
ent. work. location. tasks. this type of work, |

—_

 

 

2. QUALITY OF WORK - Consider how well the employee performs the job? Is work neat? Accurate? Complete?

| A

 

 

Work poorly done. Work not accurate nor | Ac eptable work. No Very good quality. Few } Very accurate. Almost

Sloppy. Many errors. good, Needs to be unusual number of errors. Accurate and no errors. Work is better
checked too frequently. | errors and corrections. dependable. in quality than any
Correction always others performing
required. slailar tasks.

 

comment Me Org, Spee ay (Uda. conceso arof cece sate

5. COOPERATION AND ATTITUDE - Consider attitude towards supervisor, {ellow-cmployecs, public. Is -~-yloyee
agreeable? Cooperative? How well docs employee take constructive criticism?

| ft 4

 

 

 

 

Sullen, resentful, Keluctant to cooperate. | Generally accepted by Quite cooperative and =| Very c. operative
antagonistic, Distiked by Causes some Friction. group. Aceepts reason- helpful. Well liked by | Exce?'cnt attitude
others. Causes trouble, Seems to dislike and able direction and feHow-employces. toward everyone,

resent fellow-employces | criticism.
and supervisors.

remmens Q) . ar y: tee uox2R ps, AD. .
—— 3rd QUARTERLY RATING

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 22 of 93

*

— .
a
7

ene CAPACITY, ADAPTABILITY AND POTENTIAL - Cynsidcr how well anit how muickly wm ——
oe "Consider vériMility, Indication of future * value to agency.

hop Hg

 

 

Dull. Slow. Does not Needs minute instruc- Leamed job in reason- ‘Learned quickly. Under- | Le
seem to understand work | tions. Learns work tou | able time. Appears to stands well cae con: Makes erenienhiaty.
assignment. No potential dlowly. Hasirot been understand direction. tribution to work team. | bution to group. Han-
for this or other assign- able to fpasteneven Shows potential fos Shows good potential dies any assignment
ments, simple assignments. future after further for promotion. Handles | better than eny others
sate new assignments very in group. Has ability for ’
well. promotion now.

 

the effect of lateness and absence on other employes i in the department. epetor. - Consider

| Pot | ft

  
  

 

° .

 

 

 

Constantly Jete or Late frequently. Absent | Attendance normal. Infrequently late. Very rarely |
absent. Late or absent frequently, Does not Lateness normal. infrequently absent. absent. aveness at
without cause or notice. | take seriously the re- attendance better than
porting time. ‘ any others in the
department.

 

 

 

 

 

 

 

 

NOTE: PLEASE BE AWARE THAT AN UNSATISFACTORY RATING IN ANY CATEGORY REQUIRES
AN UNSATISVACTORY OVER-ALL PROBATIONARY RATING,

OVER-ALL PROBATIONARY EVALUATION: _ bx<Satisfactory © Unsatisfactory.

me Plt feign allie Sek ce
"AMA 9 OSCE OG ee

 

 

 

 

 
 
 

(understand that my signature ‘indicates that my —— has discuss d my probationary ari
A f

and. has- 9. il Serer ap “ on necgssy

Date / pete Leen
NYCHA 015.149B-R (Rov. 7/87} me, * OF eae ae

 

 

 
MA ae

Bt
(CHA 01. IGBER (Rev. 787)

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 23 of 93

oe. . *

 

 

eee re + aan 8 a

tis "GATIOKARY REPORTS NEW YORK CITY HOUSEG AUTHORITL——

in “Te ke ; neMon aR tec. © — p
Od lelheD - L A 54.30°T/

*For provisional and non-competitive emplaveer this report serves as on evaluation during their first year of
service. However, upor successful completion of this evaluation, provisional and non-competitive employees

DO NOT permanent status. *
1. QUANTITY OF WORK - Consider the amount of work the enployee dues in comparison with others or comparcd
to the amount you expect. Does employee appear to be busy?

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

fo
"eT ee wo | \ / | | |
Slow. Lazy. Accota- Works dowly. Requires | Does normal amount of Works hard on job at all | Very fast, hard worker,
plishes nothing. Spends constant supervision. work, Fairly steady. times. Docs more than | Amount of work greater
time away from work Accomplishes very little Usually is at work «| others assigned to rame | than Any others doing.
assignment. work. location. tasks. this type of work.

seme OL Fete of Fus AS ident
LAA dw CUA a ss1 fbf on

 

2. QUALITY OF WORK - Consider how well the employee performs the job? Is work neat? Accurate? Complete?

| | 1 ZL.) | J

 

Work poorly done. Work not accurate nor | Ac eptable work. No Very good quatity. Few Very accurate. Almost
Sloppy. Many errors. good, Necds to be unusual number of erron, Accurate and no errors, Work is better
checked too frequently. | errora and corrections. dependadie. in quality than any
Correction always others performing
required. sismilar taaks.

Comments: (SLE: Goill COV AL Ji Jp
Ais 244 Cok ripwee f+ pokes fist we

f

fad : Axis du L005. |

3, COOPERATION AND ATTITUDE - Consider attitude towards supervisor, {ellow-employees, public. Is *~ “Joyee
agreeable? Cooperative? How well docs employee take constructive criticism?

| ry [4 | 4

 

 

 

~

 

Sullen, resentful, Reluctant to cooperate. Generally accepted by Quite cooperative ands | Very cw operas
antagonistic. Disliked by Causes some friction. group. Aceepts reason- helpful. Well liked by | Exee’™. rt atthude
others, Causes trouble. Seems to dislike and able direction and fellow-employces. toward everycne.
, resent fellow-employces criticism.
and supervisors.

Comments: GB fe E18 CA J Fn ctw DIZ er (Ph Be ble

AS ll AS _ilfs
fi-4eLs 5TH- REPORT

BPen. an

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 24 of 93
BEV ane

value tO agency: :

| | s/f | +—

on 2 ction to group. Hi!
| able ned jo ppears .. s ‘pation to work a bution = <8
3 ows tial for Shows good potes y
a Pret further fot promotion. Handles better tear
future

    

 
 
  
 

 

 

 

 

 

eee

 

 
  
  
  
   
 
  

 

  

 

 

ther employes in the

 

 

 

 

 

 

 

 

 

 

 

iti a formation) b

Use this space for additional inf ; Le

Taments if any? ( Ao calf
L : L, y 7 fi fp-LL ~
_

 

 

 

 

 

 

 

 

   

 

: :
$i i at mv has discussed
‘Lunderstand eee , nt : :
d has shown ™ / Y gL. Signature (Probations?)
ve : ,

 
~~

a] . ,
- [prea Siaees (nee te NEW YORK CITY HOUSING AUTHORITY

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 25 of 93

é
we %
“ 2

 

PROSATIORARY REPORT we ieee cee

 

NAME OF EMPLOVEE SOC. SEC. @ LOCATION -

Tho m3 UW e4 STL Mmmm! 7549-8/e
OATE OF APPOINTMENT TO PRESEIi? POBI TO

 

 

 

TITLE STATUS

Pofice SEF _| bY %1 Uwody
*For provisional and non-competitive employees this report serves as an evalzation during their first year of
service. However, upon successful completion of this evaluation, provisional and non-competitive employees

DO NOT goin permanent status. . ;
1. QUANTITY OF WORK - Consider the amount of work the employee does in comparison with others or compared

to the amount you expect. Does employee appear to be busy?

| | [ly

Works slowly. Requircs | Does normal amount of Works hard on job at all | Very fast, hard worker.

 

 

 

 

 

 

Slow. Lazy, Accom-

plislies nothing. Spends constent supervision. work. Faisly steady. times. Docs more than | Amount of work greater
tlae awsy from work Accomplishes very little | Usuaily is at work others assigned to same | than any others doing
assignment. work. location. tasks, this type of work.

Comments: O Pb « C&A AAAs Sf Long, CY WL £ CHhre
Aap does wot Acsitatre po feCL
Z, ZS BSE 6 SIAC. ZL

2. QUALITY OF WORK - Cahsider how vell the employce perforins the job? Is work neat? Accurate? Complete?

LL | |

Wark not Bccurate nor Ac sptable work. No Very good quality. Few | Very accurate. Almost
good. Needs to be unusual number of extors. Accurate and no errors. Work is better

checked too frequently. | errors and corrections. dependable. in quality than any
Corgection always others performing
required. similar tasks.

 

i

“>

Work poorly done. ee
Sloppy. Many errors.

Tie LB

 

 

Comments: OF ZL, CEL Ss Lu ot L- freely
weenie foe fp Cob“ fer

—

 

$8. COOPERATION AND ATTITUDE - Consider attitude towards supervisor, fellow-cmployees, public. Is -+ “loyee
agreeable? Cooperative? How well docs employee take constructive criticism?

| vt_| 4

 

 

 

 

Sullen, resegtful, Reluctant to cooperate. | Generally accepted by Quite cooperative and =| Very ¢. oper.uve
alitityonistic. Dittiked by Causes some friction. group. Aceepts reason- helpful. Well liked by = [Exev’ cs atiiuude
others. Causes troulde. Seems to dislike and able direction and felow-employees. toward everyone.
resent fellow-cmployees | criticism.
and supervisors.

Comments: 0 LF 1tO@n /e leu y> JAS CA St _

 

 

 

Oye Ww Zeeks 4 feb 11C a -
AE TU REDART

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 26 of 93

LEARNING CAPACITY, ADAPTABILITY AND POTENTIAL -. Consider how well and how quickly employe learned .
job. Consider versatility, indication of future value to agency. __. .

L {| | [7% | | |

Dull. Slow. Does not Needs minute instruc- Leamed job in reason: Learned quickly. Under- | Learned most rapidly.
seem to understand work | tions. Learns work too = | able time. Appears to stands well. Makes con: | Makes excellent contri-
tribution to work team. | bution to group. Han-

 

assignment. No potential | slowly. Has not been understand direction.
for this or other assign- | able to master even Shows potential for Shows good potential 4 dies any assignment
miefts. simple askignments. future alter further for promotion. Handies better t than any others
training. new essignments very ia group. Has ability for
promotion now.

{30 Aof2 fo Go G.WoeK

NSB/6 pe) pan bre Ff FuIIeCe.
(3.) ATTENDANCE ANU LATENESS - Consider the number of times late and absent and the reasons therefor. Consider

the effect of lateness and absence on other employes in the department.

| | _{_| {|__|

late or Late frequently. Absent | Attendance normal.

Constantly
absent. Late or absent frequently. Does not Lateness normal.
without cause or notice. | take warrior the re-

 

 

Comments: Of - JCETR LV AL L-

 

 

 

Overall Comments if any: (Use this space far additional information) a
ofLF (CEL SS fw AST xa

a (BLP TAD PAS Lae phot ve
Ze _AD UA nde O nt she hee .

£

 

 

 

ms

NOTE: PLEASE BE AWARE THAT AN UNSATISFACTORY. RATING IN ANY ‘CATEGORY REQUIRES
AN UNSATISFACTORY OVER-ALL PROBATIONARY RATING.

- OVER-ARL- PROBA'FIONARY-EVALUATION: =p Smistectary i

 

 

Pe 83/9 Ov

BATE ;
A3x//a-— ; KS
‘Lunderstan4 that my signature indicates my supervisor ha discussed m pevbation: py rating with me
and has shown ume my probationary report; it docs not neccstari Sy acter ’

ignature (Probationer) :

 

 

    

 

 
  

 

 
 

 

NYCHA C18.1A15 inew. 1787)

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 27 of 93

i

 

 

 

 

 

 

 

[ss “CHA 016.1438GA (Rev. 7/87) ~~ =~ "
#y.UsATIONARY REPORT? NEW YORK CITY HOUSING AUTHORITY
NAME OF EMPLOYEE oo eee <a FEE + oes eed
. a Ye oy na 4 An
Lichtin Merrte __ Be Pe
TITLE 7 STATUS DATE /ae)¢, TO PRESENT POBI TO-y
“ny A
7 fi ar , Y . “a
fe My £. fi LAG 1

 

 

 

“For provisional and non-competitive employees this report serves as an evai:ation during their first year of
service. However, upon successful completion of this evaluation, provisional and non-competitive employees

DO NOT cain permanent status.
1. QUANTITY OF WORK - Consider the amount of work the employee does in comparison with others or compared

lo the amount you expect. Does employee appear to be busy?

| “| |

 

 

olos., Lazy. Accom- Works slowly. Requires | Does normal amount of Works hard on job at all | Very fast, hard worker.
plist.es nothing. Spends constant supervision. work. Fairly steady. times, Does more than | Amount of work greater
tirae away from work Accomplishes very tittle { Usually is at work others assigned to came | than any others doing
assignment, work. location. tasks, this type of work.
Comments:

 

 

 

4. QUALITY OF WORK - Consider how well the employce performs the job? ts work neat? Accurate? Complete?

| pv Li |

 

 

Work poorly done, Work not accurate nor Ac eptable work. No Very good quality. Few Very ticcurate, Almost

Sloppy. Many errors. good. Needs to be unusual number of efrors. Accurate and “~ | no'titors,.Work is better
checked too frequently, | errors and corrections. dependable. 2.7] ip quality than any
Correction always - "| othneré performing
required. similar tasks.

me i
3

Tp oe -

Comments: A € Jue vs U/ CY Ly fF 14 SéPecu so
4

 

 

$. COOPERATION AND ATTITUDE - Consider attitude towards supervisor, fellow-cmployees, public. Is -~-loyec
agreeable? Cooperative? How well docs employee take constructive criticism?

|

 

 

 

 

Sullen, resentful, Reluctant to cooperate. | Generally accepted by Quite cooperative and =| Very c. oper-uve
antagonistic. Disiiked ny Causcs some friction. group. Accepts reason- helpful. Well liked by | Exec’..ct attnude
others, Causes trouble. Seems to dislike end able direction and fellow-employces. toward everyone.

resent fellow-employces | criticism.
and supervisors,

Commenis: £ of/e Ce gs AAA /) C5 Oo Y Ss

J izccp iets /~ 4 _
EASE?! TT REDNRT

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 28 of 93

. fa

LEARNING CAPACITY; ADAPTABILITY AND POTENTIAL - Consider how well and how quickly employe learned
_dob. Consider versatility, indication of future value to peency. ;

fe dr de

 

aoe

 

Dull. Slow. Does not Needs minute instruc- Learned job in reason- Learned quickly. Under- | Learned most rapidly.
seem to understand work | tions. Learns work too =| able time. Appears to stands well. Makes con- } Makes excellent contri-
assignment. No potential | slowly. Has not been understand direction. tribution to-work team. | bution to group. Han-
for this or other assign- | able to master even Shows potential for Shows good potential _dles any assignment
ments. simple assignments. future after further for promotion. Handles | better than any others
, ; training. on ie caclgumest very in group. Has ability fo
promotion now.

| comments: ot 5/5 / CR AAS She Apart fo
A Ap d JE jl@w ASS (CAM OA TE EC

 

ATTENDANCE AND LATENESS - Consider the number of times late and absent and the reasons therefor. Consider
the effect of latencss and absence on other employes in the department.

Po

 

Constantly late or - Late frequently: Absent | Attendance normal. infrequently late. Véry rarely late and
absent, Late or absent frequently. Does not Lateness normal. Infrequently absent. absent. Lateness and
without cause or notice. | take seriously the re- attendance better than
Porting time. ; any others in the.
department.
Comments: ‘

 

 

 

 

-|-Overall- Gemments if any:- {Use this space-for additional information) ==

Cont mee (6 neSeT; ASS 16M pout:

 

 

 

 

 

“a,

NOTE: PLEASE BE AWARE THAT AN UNSATISFACTORY. RATING IN ANY CATEGORY REQUIRES
AN UNSATISFACTORY OVER-ALL PROBATIONARY RATING.

OVER-ALL. PROBATIONARY EVALUATION: {8 Satisfactory — 0 Unsatisfactory

O12 (eof Fe OID 7 Ba EF

 

 

 

en oh tp — COP TLE. fu

 

‘Lunders at my signature indica f my supervisor has discussed my protationaty rating with me
and has acer me my probationary report; it docs not nec

 
  

 

Datc f TET Signature (Probationer)

 

NYCHA 6f8..238- (Aev. ian
 

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 29 of 93

THIS COPY TO BE FILED AT WORK LOCATION

 

NVEHA 015.4358 R (Rev. TAT ~ : .
PROBATIONARY aaa NEW YORK CITY HOUSING AUTHORITY

NAME OF EMPLOYEE

Vue PSR, TA 0124s mum O56 |

TITLE STATUS DATE OF i/z fh

fo Yah? ft L301 7
“For provisional and non-competitive employees this report serves as an evaluation during their first year o
service. However, upon successful completion of this evaluation, provisional and non-competitive employees

DO NOT gain permanent status.
1. QUANTITY OF WORK - Consider the amount of work the employee does in comparison with others or compared

to the amount you expect. Does employee appear to be busy?

 

 

SOc. SEC. LOCATION

 

 

 

 

 

 

 

 

 

| | {| Jel |
Slow. Lazy, Accom- Works slowly. Requires | Does normal amount of Works hard on job at all | Very fast, hard worker.
plishes nothing. Spends _| constant supervision. work. Fairly steady. times. Does more than | Amount of work greater

others assigned to same | than any others doing
tasks.

time away from work Accomplishes little | Usually is at work
assigom very this type of work.

ent. work, location.

dn C4 ThA ASS (Sw Aree t3

 

2. QUALITY OF WORK - Consider how well the employce performs the job? Is work neat? Accurate? Complete?

| jel, | | |

 

 

_Work poorly done. Work not accurate nor | Acceptable work. No Very good quality. Few | Very accurate. Almost

Sloppy. Many errors. good. Needs to be unusual number of errors, Accurate and no errors, Work is better
checked too frequently. | errors and corrections. dependable. in quality than any
Correction always others performing
required. similar tasks.

ht fod KWH LIZEL:

3. COOPERATION AND ATTITUDE - Consider attitude towards supervisor, fellow-employees, public. Is employee
agreeable? Cooperative? How well does employee take constructive criticism?

| |__|

Sullen, resentful, Reluctant to cooperate. | Generally accepted by Quite cooperative and | Very cooperative
antagonistic. Disliked by | Causes some friction. group. Aceepte reason- helpful. Well liked by Excellent attitude
others. Causes trouble. Seems to dislike and able direction and fellow-employees. toward everyone.
resent fellow-employees | criticism,
a re.

 

 

Comments: fF teeft SS h- LLLPEVLE Se
lw onK. Ww t¢Z, /

= FNAL RATING

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 30 of 93

 

. | (4. )LEARNING CAPACITY, ADAPTABILITY AND POTENTIAL « Consider how well and how quickly einploye learned
job. Consider versatility, indication of future value to agency. = +

| tot IY pd.

Dull. Slow. Does not Needs minute instruc- Leamed Job in reason- Learned quickly. Under- “bemreed or apy;
sccm to understand work | tions. Learns work too | able time. Appears to stands well. Makes con- | Makes excellent contri
assignment. No potential | slowly. Has not been understand direction. tribution to work team. { bution to group. Han-

for this or other assign- | able to master even Shows potential for Shows.good potential dies any assignment
tients. _| simple assignments. future after further for promotion. Handles | better than any others

Sew cempuanants very In group. Has ability f
promotion

Comments: Off 1t€n AAS CAPRA. ee,
_ASSI/VMALE Pea flv Loyepayiow Ar

LAL Ave. ALL LAL L Zar
_ (CS) ATFENDANCE AND LATENESS = Connider the number of times late and absent and the reasons th nti Consider

the effect of lateness and absence on other employes in the department.

 

 

 

| A ||

 

 

 

j-Constantly-late-or——-——}-Late frequently Absent-| Attendance nofmal: Intrequently late. Very rarely late and
sbsent. Late or absent frequently. Does not Lateness normal. Infrequently absent. absent. Lateness and
without cause or notice. | take seriously the re- attendance better than
. porting time. . any others in the
department,

 

 

 

  

Comments: /) ELS CER / 5 ad LALz WL Le Ba Z ZO

 

 

—} Overall Comments if anys ¢. : = inysrmaeters} —— ——
7 PLL EE tn Zo LELT FIL fah— -

ELLIE DOTS bet ¢ FE LRU
- = ALEEEIZAR OLE Tt Jat

 

 

 

 

 

 

 

 
 

 

 

ELE LLESA SP OE ST Cn

 

a:

NOTE: PLEASE BE AWARE THAT AN UNSATISFACTORY. RATING IN ANY CATEGORY REQUIRES
AN UNSATISFACTORY OVER-ALL PROBATIONARY RATING.

_OVER-AL1. PROBATIONARY EVALUATION: “S,Aatisfactory -G_Unsatisfactory
oOarTte
3 te [F2
: 3f) 3/53
‘Lunderstand that my signature indi at my supervisor has discussed my rating with me
and has shown me my probationary report; it docs not n of the rating. _
fe a omg : =

MVCPA OLL43E-R (Rev. 7/87)

  
  

 

 

OaTEe

 

 

 

 

 
 

  

2

pom ent oe

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 31 of 93

PERFORMANCE EVALUATION — FRONT OF FORM

PD439-157 (Rev. 9-95) (Ref. AG. 303-19)

a

POLICE OFFICER - DETECTIVE SPECIALIST DE C 1 5 49 95 © Type text portions ONLY

 

LE This Computer Form
@ Use #2 Pencil for Computer Boxes ONLY
¢ Follow Guidebook instructions

 

SURNAME

FIRST Mud. RANK COMMAND

 

 

 

DATE ASSIGNED

 

 

 

Webster Thomas P.O. PSA 8 TO COMMAND: 11.91
1 O
ee TAsneeteY TE ICNMENT: PCO relief sa PATE SF ASSIGNMENT: 9-95

 

KEPOMATER 913899

 

 

 

  
 
 
 
 

© COMMENTS ON 3 RATING ITEMS REQUIRED
@ CHOOSE FROM “PERFORMANCE AREAS’ & “BEHAVIORAL DIMENSIONS” ON BACK OF FORM

© RATINGS OF “LOW” & “VERY LOW” MUST BE COMMENTED ON BEFORE
COMMENTING ON HIGHER RATED ITEMS.

RATING PERIOD: FROM... =: _ to... 127-95

 

Oo #@#@MOO@O80G 008
No. Deoa@eOeaooa®

 

or crowds.

Example: 09 @®OOOOGGD8®
No. | 4 |MOOOSeaoagna®

Officer is highly competent when involved in intervention and arrest situations.Officer
reacts well at the scenes of past and present crimes,as well as when dealing with suspects

 

 

oe OOD a®
No. DOOaamD a& @

 

 

Officer readily recognises the existence of problem situations and understands underlying
conditions without additional clarification.

 

2 Doe OOeaoO®
No. Dosa Onmaoeae

 

Officer makes sound and practical decisions based on all information available. Officer
manages his time in an efficient manner.

Overall Rater’s Comments:

Officer Webster is able to asses a situatuion, and use the facts available to make correct

and accepts responsibility without hesitation.

i decisions and take proper action. He is able to handle assignments with little supervision |

 

i
i
!
i
|
|
1
!
\
|
{

 

 

 

 

 

 

 

CD SEY CD CDN
De Omar
, ZK )
RATER’S NAME RANK COMMAN TE ASSIGN CD GE GD Ga a
| Sgt Andrew Brigida 3713 Sgt PSA 8 4) RO'ESMMAND: “May 23, 1988 D@@ wal
‘do TNE ode 1 {2 . DATE: 12-4 fe an oh
L WAVE SHOWN THIS EVALUATION TO. | (S(R APPEALED, INITIAL AND Oe 08 20 OR @
CONTENTS: RATER’S INITIALS ig DARKEN BOX) RATEE'S INITIALS leap (G8) GD Kan am

 

 

 

as

 

 

eo

t
t

(Must use No. 2 pencil to darken box)
GACCURATE AND COMPLETE, CONCUR
C)SEE SEPARATE REVIEWER’S EVALUATION

 

:REVIEWER’S NAME (PRINT)

Lt John Reilly

 

 

Lt a PSA § Leg

RANK COMMAND POESSNOND 12/91

 

‘SOCIAL SECURITY NO. | TAX REGISTRY NO.

912448

 

 

DATE:
| 1/15/96

 

 

© ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT /PIVISION (EVEN IF APPEAL#D)

# COPY COMMAND FILE
@ MEMBER COPY

(Oe SSS ES
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 32 of 93

    

= PERFORMANCE- EVALUATION

Fouce OFFICER = DETECT IVE SPECIALIST

 
 
  

eEXAMPLE: (©) @).€8 @@

 

  
  
 

 

 

@ ERASE COMPLETELY TO CHAN

  
    
  

 
 

 

 

    
 
 
  

PURPOSE

      

(916 MONTH PROB
(22 MONTH PROB

  

     
 
  

 

   

 

"O CHRONIC A. oO ioe B
° aN NOT CHRONIC

   

PERFORMANCE
AREAS

Atel RSea NSS Babee Beth ee
ne [ee

    

 

 

 

 

 

 

Ce aM Y AND
Ree htmcaelibnunte) © PPO She eo
ie Pt eet po @ PO ay CMANHATTAN SOUTH
©) PO S’A @ pit. COMANHATTAN NORTH
C) Det. Sp. @ 3 , @BRONx
© OTHER @ fa COQUEENS SOUTH
@ pe CQUEENS NORTH
IF COMPLETED ® Fs CBROOKLYN SOUTH
POLICE CADET @ pe (BROOKLYN NORTH
PROGRAM D 1 Gee COSTATEN ISLAND
oO e | OCITYWIDEOTHER
be TAREE ROT’, © + iF PRN ose
~ SEE APPENDEA A ' :

  

    

  

 
  
 
  

PORE lel

 

  

 

  

 

   

 

 

 

 

ASSIGNMENT

CBA. or 128 CR+ (SPECIFY ON FRONT)
OMA. or 160 CR+ ADDITIONAL TRAINING

(SPECIFY ON FRONT)

PERFORMANCE MONITORING FOF

DARKEN ONLY ONE BOX SPECIFIED TIME (SPECIFY ON FRON

OTHER

Bilingual Officer (SPECIFY ON FRONT)

| C) L EEA

  

EGUIRES A RESPONSE

Pa)

BEHAVIORAL
DING thy LOIN Ry

 

 

1: ‘Community dnieractiOn
" =P Card oh
ene Fa

 

 

5 Ee ned meee

 

 

 

a | =A
rar Pati ae

PGOANTRON® FORMNO.F-4175-NYCPD [utc mecrsr seston |

GSCANTRON en AAD

 
      
   

 
 

23. Innovativeness

(24, Adapabiity. oo"

25. D ive/nitiative

Toe ee

2G.

27, Appearance
meres
29.

  

 

 
    
  

‘
He aes

fies

wa
ae

 

 

 

 

 

 

Annual Total of Quarterly Points *
Ao 2 @€ @®@ @ @
No iki © @©@ @ @ @ ®@ @ De Gg
* See Interim Order 105, dated 7-17-95

SCOPYRIGHT 1992, NEW YORK CIT ciry POLICE DEPT.

i ae eee AWG EABIG 9B 7558921
Case 1:21-cr-00208-APM

Document 24-3

Aone; as i

CHANGE OF NAME, RESIDENCE,
OR SOCIAL CONDITION
PD 451-021 (Rev. 2-91}-h2

 

ar

Filed 06/17/21 Page 33 of 93

.

 

REASON FOR CHANGE
CONAME CHANGE ORESIDENCE OPHONE NO.
DSOCIAL CONDITION ONEXT OF KIN NOTIFICATION

 

SHIELO NO. | SURNAME

34157 (ebstey

 

 

90.

FIRST

Thema

INITIALS | DATE OF CHANGE

J I-AA~B

—

 

 

TAX REGISTRY NO,

913899 |B - Catha

SOCIAL SECURITY NO.

 

 

***REUGION {Optional}

 

Wee

WIFE'S FULL MAIDEN NAME
Of FULL NAME OF HUSBAND

wie

 

TIFIED IN CASE OF EMERGENCY
SURNAME FIRST M1.

\N ebstey Soh ~

 

RELATIONSHIP | ADDRES
bathed. Vanvet MY Mer

WGi3 50a

PHONE Wo.

oF)

 

Is spouss 8 MEMBER OF THIS DEPARTMENT? OYES ce

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i YES, indicate: UNIFORM GICIVAJAN FROM: **CHANGE OF NAME TO:
Any other RB OF THIS DEPARTMENT living In your household?
OYES it YES, indicate: DUNIFORM DCIVILIAN
R ee BY MEMBER'S COMMAND SOCIAL CONDITION
nae to Force Record Card . e
ENTER CODE | x , (J
UCTIONS: = oH Lie be prepared and signed by every | 1, SINGLE 2.MARRIED 3.WiIDOWED 4, DIVORCED 5. LEGALLY SEPARATED
bichon of the department who changes their name, residence and/or
CHANGE OF RESIDENCE

social condition {include changes occurring because of death or legal . ERISTRE
proceedings). The report must be submitted through the command to FROM: ADORESS (NUMB ET OR AVENUE)
which the member is permanently assigned. GO € a f
IN ALE CASES the white copy shall be forwarded to the Personnel i A/5 7
Oata Unit, Room 1063 Police Hdgq., and blue copy shall be filed in CITY OR TOWN (iF ANY)
the member's command.
in addition, for Change of Residence affecting a member of the 7, tf e/. fh /V g
dopariment: a
1. Pink Copy -Will be sent to PRECINCT of NEW RESIDENCE. if NEW ZIP CODE

RESIDENCE is located in Nassau or Suffolk counties, / g

sendto 105 Precinct. If NEW RESIDENCE is located IN 4 0

a a Rockland, or Orange Counties, TELEPHONE NUMBER

. Area Cod umber

2. Bult Copy - Will be sent to PRECINCT OF FORMER RESIDENCE. | ps7 — —— aes Come me

it FORMER RESIDENCE is located in Nassau or Suffolk |

* Counties, sand to 105 Precinct. if FORMER RESIDENCE Z Z 5 5 | 2 8 ok -f &

is in Westchester, Pulman, Rockland, or Orange Coun- “RESIDENT PRECINCT AND / OR

tes, send to £0 Precinct Local Police Authority and County -Local Police Authority and County
3. if the member is a CIVILIAN living out of the city and above counties, 7
Le. PA, CT, NU, send pink/buff copy te: Personnel Data Unit, Room 1008, Sy Vern p, YS
For change of SOCIAL CONDITION - If s UNIFORMED member of the
service changes his! her SOCIAL CONDITION, 9 reproduced copy of ORIGINAL oor f: RECORD OF ROUTING — FORA OFFICE USE ONLY
this form must be forwardad to C.O., Pension Section, Room 1102, Police | PERSONNEL PAYROLL LOCATOR WHEEL
Haq. By) UNIT SECTION M 1012-HDQ)

it
* if residence is outside city, indicxte local police authority and subor- | on initials qeate initiate

dinate command, if any, through which notification i9 members shall be Balt
made. if raskiance Is in New York City, resident! precinct shail be entered.

"*Change of Name—Atlach copy of court order to this report. In
divorce cases, the nama Change must be includes c; the divorce decree.

 

 

ay change benefictary, a member of the department must file prescribed

ensign Section or Employment Division.

 

°* RELIGION is OPTIONAL. This Information is being collected for
emergency purposes ONLY.

 

NOTE: DISCARD ANY COPIES NOT REQUIRED.

La

 

Date of A Report

WY) Ap 25°

 

4

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 34 of 93

 

CHANGE OF NAME, RESIDENCE, REASON FOR CHANGE
‘OR SOCIAL CONDITION CNAME CHANGE DSAESIDENCE 2sPHONE NO.

PD 451-021 (Rev. 2-91}-h2 CSOCIAL CONDITION DNEXT OF KIN NOTIFICATION

 

 

DATE OF CHANGE

RANK/TITLE SHIELD NO. | SURNAME FIRST ; ae)

 

 

 

0.0. 1134)5) Webster Thomas

SOCIAL SECURITY NO. |TAX REGISTRY NO. | ** ‘RELIGION (Optional) WIFE'S FULL MAIDEN NAME

Y3 897 OR FULL NAME OF 7/7 |

NEXT OF KIN TO BE NOTIFIED IN CASE OF EMERGENCY -

Webster Schw EF lbther- “Waormat, why L. Lis 0 Aguved MS.

 

 

 

 

 

 

 

 

 

AZ -/ YO;

 

 

 

 

 

 

Is spouse a MEMBER OF THIS DEPARTMENT? CIYES GONO ee
it YES, indicate: CIUNIFORM fICIVILIAN FROM: CHANGE OF NAME TO:
Any other M R OF THIS DEPARTMENT living in your household?
7 a=
BOYES it YES, indicate: OUNIFORM CICIVILIAN
FOR ENTRY BY MEMBER'S COMMAND SOCIAL CONDITION
n Serig) No. Posted to Force Record Card
} f qq by: ENTER CODE [q]

 

 

INSTRUCTIONS: This report shkl be prepared and signed by every | 1. SINGLE 2. MARRIED 3. WIDOWED 4. DIVORCED 5. LEGALLY SEPARATED

member of the department who changes their name, residence and/or

ae CHANGE OF RESIDENCE
social condition (include changes occurring because of death or legal FROM: ADDRESS FUSTR .
proceadings). The raport must be submitted through the command to BESS (NUDE EETOR AVENUE) TO:

which the member is permanently assigned, Erust C+ /5 WW js f. iL tof:

 

IN ALL CASES the white copy shall be forwarded to the Personne!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data Unit, Room 1008 Police Hdq., and blue copy shall be filed in CITY OR TOWN (IF ANY)
the member's command.
In addition, for Change of Residence affecting a member of the Soe Cosma [ Ve |} ¢ ¥
department: i.
1, Pink Copy -Will be sent to PRECINCT of NEW RESIDENCE. If NEW ZIP CODE
RESIDENCE js located in Nassau or Suffolk counties, 0 J J 7 q
send to 105 Precinct. if NEW RESIDENCE is located IN f ; J
Westchester, Putman, Rockland, or Orange Counties, 7 TELEPHONE NUMBER —
Saha to BO" Preneiet Area Code Number Area Code Number

 

 

 

 

 

2. Buff Copy - Will be sent to PRECINCT OF FORMER RESIDENCE. F r
if FORMER RESIDENCE is located in Nassau or Suffolk 9 | / lV 13 S| ABU 3ZIS) GVi¥} id 2 Az GAP

 

 

 

 

 

Counties, send to 105 Precinct, If FORMER RESIDENCE
ls in Westchester, Putman, Rockland, or Orange Coun- *RESIDENT PRECINCT AND / OR
ties, send to 50 Precinct Local Police Authority and County Local Patice Authority and Pos

 

 

3. ifthe member is a CIVILIAN ving oul of the city and above counties, a
Stu Efe PO. Cepia lod

i.e, PA, CT, NJ, send pink/ouff copy to: Personnel Data Unit. Room 1008.
For change of SOCIAL CONDITION - If a UNIFORMED member of the

 

 

 

 

 

 

 

 

 

 

E-AOUTING — FOB OFFICE USE ONLY

 
 
 
 
   

service changes his/ her SOCIAL CONDITION, a reproduced copy of
this form must be forwarded to C.O., Pension Section, Room 1102, Police LOCATOR WHEEL
(AM 1012-HDQ)
Initials | Date tnitlafs

Hdq.

‘If residence is outside city, indicate local potice authority and subor-
dinate command, if any, through which notification to members shall be
made. H residence Is in New York City, resident precinct sha'l be entered.

‘*Change of Name—Altach copy of court order to this report. In r othe department must file prescribed
divorce cases, the name change must be included in the divorce decree. form at — ction or Employment Division.

***RELIGION is OPTIONAL. This information is being collected for e Z, Member of Depa Date of Report
emergency purposes ONLY, i" .
NOTE: DISCARD ANY COPIES NOT REQUIRED. 7 b -/ -f 7

-

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 35 of 93

 
     

 

 

 

 

 

 

= =
PERFORMANCE EVALUATION — FRONT OF FORM
hfe) POLICE OFFICER - DETECTIVE SPECIALIST @ Type text portions ONLY
Rass ° DO NOT FOLD or STAPLE Thie Computer For
WZ = PD439-157 (Rev. 9-95) (Ref. AG. 303-19) ® Follow Guidebook Inetractions
SURNAME FIRST Mi. RANK COMMAND [DATE ASSIGNED
Me Webster Thomas PO PSA-8 - = |TOCOMMAND: 10/9)
gps” 913899 ASSIGNMENT: Pat ro] [Pain Aby ASSIGNMENT: _12/97 .
: RATING PERIOD: FROM.1L2/16/97 to _12/15/98 -

 

 

 

 

 

   
   
 

® COMMENTS ON 3 RATING ITEMS REQUIRED
@ CHOOSE FROM “PERFORMANCE AREAS” & “BEHAVIORAL DIMENSIONS” ON BACK OF FORM

ie At @ RATINGS OF “LOW” & “VERY LOW” MUST BE COMMENTED ON BEFORE
COMMENTING ON HIGHER RATED ITEMS.

 

 

 

{ 10 M@OOOD@OO0O8® Example: i09 B@OOO@OOTDa®
| No. | ODS @GOGea0ean No. | ¢ OOOOBSOOGDH®D
1

Officer has ability to observe individuals or groups to detect
suspicious activity and to apprehend them.

SOom@ @ @ @ @
No. | ODODeSseaeaneae®
Officer processes arrest with above average efficiency and with minimal
supervision required.
ae OQSOoeaoan®
No. OODs@eeaawme
Officer is always courteous to the public,supervisors,and other officers;
Officer always supports Department policies and guidelines and adheres to them.

 

 

 

 

Overall Rater’s Comments:
Officer is always courteous to the public,supervisors,and other officers,Officer
is always respectful.Officer is able to handle his assignments with minimal
supervision required.Officer represents the Department favorably.
The Departments policy on E.E.O.was discussed with the Officer;Officer hagmam

strictly adhered to the policy to date.

  
 
 

 

 

‘RATER’S NAME RANK COMMAND T. SIGN
Bergquist Sgt PSA-8 6 COMMAND: 07/17/97
SOCIAL SECURITY NO. SIGNATURE DATE:

at pe bos 01/15/99

PPEAL THIS EVALUATION: (Ref. to A.G. 303-20)

O(F APPEALED, INITIAL AND
DARKEN BOX) ratee’s IniTIALS

 

 

 

 

  
   
  
  

 

 

 

 

 

 

| HAVE SHOWN THIS EVALUA
; RATEE AND FULLY DISCUSSEE® -
| CONTENTS: rater’s inmmats M Li Z

 

 

. Comments: (Must use No. 2 pencil to darken box)
et aa ana ei @ ACCURATE AND COMPLETE, CONCUR
COSEE SEPARATE REVIEWER'S EVALUATION

 

 

 

 

 

 

‘REVIEWER’S NAME (PRINT) RANK COMMAND TE ASSIGNED |

| Steven Heilig Lt PSA-8 FO COMMAND: 05/97

| SOCIAL SECURITY NO. [TAK REGISTRY NO. SIGNATURE a DATE: bo hs
912627 | 1 K0f{74

 

 

 

 

 

© ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT DIVISION (EVEN IF APPEALED) _)

® COPY COMMAND FILE
® MEMBER COPY
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 36 of 93

= _ PERFORMANCE EVALUATION |
_ (Ref. AG, 303-19)

 

POSS: 487 (Rev. 9:95).

ACNE r
TAN NiUMEER a -
Peay: Sole causes
pel Pe Re Ba

PURPOSE

TARREN ONT BOX PER COLUMN
= ©) CHRONIC A-—-C)-CHRONIC B
; NOT CHRONIC
. Pea ed ce eae te

 

PERFORMANCE
AREAS

J. Communit Interaction S

5:5 -W-@W.0.¢ Meee oe ————susereeeceeeeeee ttt

cic

ECIALIST

  
 

 
  
 
 
 
 
  
 
  

© OTHER

    
 

© 4 MONTH PROB
(10 MONTH PROB)

 
 
 
 
    
 

      
 

 

@EXAMPLE: @@OO MM
@ ERASE COMPLETELY TO CHAN!

   
  
   
  

raAnre [ COMMAND
x BOROUGH

(MANHATTAN SOUTH

  
   

© PPO

 

   
 
 

@po
QPOSA COMANHATTAN NORTH
© Det. Sp. @ BRONX

COQUEENS SOUTH
COQUEENS NORTH
CIBROOKLYN SOUTH
COBROOKLYN NORTH
OOISTATEN ISLAND
COCITYWIDE/OTHER
DARKEN ONLY ONE LOX

  

 

iF COMPLETED
POUCE CADET
PROGRAM

 
 
 

   
  
 
  
 

 

 

 

 

  
  
 

ay Serius)

“ONTINUE IN PRES
ASSIGNMENT

RE-ASSIGNMENT
(SPECIFY ON FRONT)

ADDITIONAL TRAINING
{SPECIFY ON-FRONT)--

PERFORMANCE MONITORING FOR
SPECIFIED TIME (SPECIFY ON FRON

 

 
 

 

 

precy ON FRONT)
r eaREN

   

— ss

BEHAVIORAL
PURSES Red bs

  
 
 

 

   
 
 

Slalaial

 

 

Annual Total of Quarterly Points *

© @®@ ® ® & ®

oO © @®@ @ @ @ ® @ @®@ g&
_ * See Interim Order. 105, dated 7-17-95

 

'  *COPYRIGHT 1992, NEW YORK CITV POLICE DEPT.

CORPORATION Be?

SCAT
ee Retr OFSreEn

43% £4500 0870843
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 37 of 93

 

R CHANGE OF NAME, RESIDENCE, REASON FOR CHANGE

 

 

 

 

 

OR SOCIAL CONDITION CNAME CHANGE )XRESIDENCE ‘IPHONE NO.

PD 451-021 (Rev. 2-91)h2 "JASOCIAL CONDITION CINEXT OF KIN NOTIFICATION
RANK/TITLE SHIELD NO. | SURNAME FIRST INITIALS | DATE OF CHANGE
PO |)3415 Webstes, Thomas —|7-/- 7

 

***RELIGION (Optional) WIFE'S FULL MAIDEN NAME
OR FULL NAME OF HUSBAND

tanzaro , Nichel \e  -

SOCIAL SECURITY NO. |TAX REGISTRY NO,

WSE

  
 

 

 

 

 
 

 

ee ape ee, 2Meenc AG, [08S
Webster Vie hed be. ls SAF hol latte (1 fo

 

 

Is spouse a MEMBER OF THIS DEPARTMENT? CYES yo .
Ht YES, indicate: DUNIFORM DOCIVILIAN FROM: CHANGE OF NAME
Any other, MEMBER OF THIS DEPARTMENT living in your household?
DYES It YES, indicate: UNIFORM CICIVILIAN
FOR ENTRY BY MEMBER'S COMMAND SOCIAE CONDITION
Serial No. _| Posted to Force Record Gard

Command . ENTER CODE
PAE rs | og-cql" Saatt 7

INSTRUCTIONS: This report shall be prepared and signed by every | 1. SINGLE 2. MARRIED 3. WIDOWED 4. DIVORCED 5. LEGALLY SEPARATED
member of the department who changes their name, residence and/or
. CHANG
soctat condition (include changes occurring because of death or legal FROM: ADDRESS TUMBESeTREST on AVENUE}
proceedings). The report musi be submitted through the command to

which the mamber is ly assigned.
MALLCASES ae ottucmoranatos ervriettowe renames | 15 Adinnkiva LA 29 hand Lose Hh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data Unit, Room 1006 Police Hdq., and blue copy shall be fied In CITY OA TOWN (IF ANY)
the member's command. .
in addition, for Change of Residence affecting a member of the Cavta / Ve hy Vy /Vio - v
department: a 4 LY [o-€ Lh. Z
t. Pink Copy -Will be sent to PRECINCT of NEW RESIDENCE. if NEW / ZIP CODE
RESIDENCE Is located in Nassau or Suffolk counties, 0 iS 7 ai7sy
send io 105 Precinct. I NEW RESIDENCE is tocated IN 4 J
Westchester, Putman, Rockland, or Orange Counties, —
send to 50 Precinct. TELEPH EE a
. Area Code Number Area Cade Number
2. Buff Copy - Will be sent to PRECINCT OF FORMER RESIDENCE. g 8 a
If FORMER RESIDENCE is located in Nassau or Suffotk J. r 7 | Lal
Counties, send to 105 Precinct, If FORMER RESIDENCE 7 oe 8 2 Z Z l 7 Z f 7 /
is in Westchester, Putman, Rockland, or Orange Coun- *ARESIDENT PRECINCT AND / OR
ties, send to 50 Precinct Locat Patice Authority and County Local Police Authority and Cpunty
3. H the member is a CIVILIAN living out of the city and ebove counties, Mow, hgved Pa
i.e. PA, CT, NJ, send pink/buff copy to: Personne! Data Unit, Room 1008. B
Poa

 

 

 

 

 

 

 

 

 

 

   

 

For change of SOCIAL CONDITION - If a UNIFORMED member of the
CE USE ONLY

NAL COPY: RECORD OF ROUTING — Fi

 
 
  
  

service changes his/ her SOCIAL CONDITION, a reproduced copy of SEASON J BERSCNNEL LOCATOR WHEEL
this forwarded to C.O., Pension Section, Room 1102, Police
Hae. must be tonwarced 16 C.O., Pension Section DATA UN ORDERS SECTION (AIM 1012-HD0)

. : Date Date initlals

itials | Date initials
“lf residence is outside city, indicate local police authority and subor- . ®
dinate command, if any, through which notification to members shall be

made, If residence is in New York City, resident precinct shall be entered. |
**Change of Name—Attach copy of court order to this report. In To change beneficiary, a member of the department must file prescribed

divorce cases, the name chenge must be Included in the divorce decres. form at Pension Section or Employment Division.

*** RELIGION is OPTIONAL. This Information is being collected for ¢ Signatyre amber of Department Bate of Report
emergency purposes ONLY.
NOTE: DISCARD ANY COPIES NOT REQUIRED. 7 al on Y

 

dy _—(

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 38 of 93

   

 

 

PERFORMANCE EVALUATION FRONT OF FORM GLerOree EArt

. POLICE OFFICER - DETECTIVE SPECIALIST * Type tet portone Oni orm
PD439-157 (Rev. 3-00) (Ref. AG. 303-19) 3 pe te Fancy or Binet ball point pen

SuvMErER, THOMA” MA Bo COMER TO COMMAND 7/06/99

 

 

 

 

 

3 :

TAX REGISTRY PRIMARY === RECRUITS | DATE OF 4 1 ‘Ol '99 ;

— ‘ 913899 | RATING PERIOD: FROM _12/16/98 To 12/15/99 as
P ; ISCLISSED 16 CONTENTS, INcLUDING | | WISH TO APPEAL THIS EVALUATION: .

© (iF APPEALED, INITIAL AND DARKEN BOX)

 

 

 

 

  
 

 

 

 

! RATEE'S SIGNATURE : te RATEE'S INITIALS
= @ _ TWA as
Ree is RATER'S NAME RANK COMMAND DATE ASSIGNED RUN CRS Han
TO COMMAND:

7

SOCIAPSECURHY NO WaesT SCy > FARES BATE oro
: ‘ pal Yoo

SK ¢ BOCODOOOOeToe®
; xamee No. | 4 @MODDOSOoarnaw

 

 

 

 

  
 
   
 
 

 

 

 

« RATER MUST COMMENT ON THREE OF THE RATING AR
, © RATER MUST COMMENT ON “LOW* OR “VERY LOW RATIO
© INDICATE AREA/DIMENSION BY DARKENING BOX.

ONSOD2ongm”
vo, LS @DDOO2®ODOD
PO WEBSTER SHOWS GOOD DRIVE AND INITIATIVE.

 

 

 

 

 

  

 

AREAS/DIMENSIONS

 

 

 

2 ODeD@OOO0O8
no. | 6 ODODO@HSOOD
PO WEBSTER WORKS WELL WITH HIS CO-WORKERS AND SUPERVISORS.

 

 

 

 

 

 

| 2 ODe82O2OH2O®
No. |) ODDDODOHSOD®
PO WEBSTER’S UNIFORMS ARE ALWAYS NEAT, CLEAN AND PRESSED PRESENTING A

PROFESSIONAL IMAGE. -

 

 

 

 

 

 

| . 1

PO WEBSTER BEING NEWLY ASSIGNED TO THE FIREARMS UNIT HAS BEEN ADAPTING ~
WELL TO HIS NEW ASSIGNMENT. HE HAS DEMONSTRATED A WILLINGNESS TO
OBSERVE AND LEARN AND SHOWS POTENTIAL TO BECOME A KNOWLEDGEABLE,

PROFICIENT FIREARMS INSTRUCTOR.

 

RATER MUST CONSIDER RATEE’S CPI, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO COMPLIANCE, AND ALL
OTHER RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS IN THE RATING PERIOD. POSITIVE ACCOMPLISHMENTS MUST BE NOTED.

 

COMMENTS:
? F in ?
REVIEWER @ ACCURATE AND COMPLETE, CONCUR

: PO WEBSTER IS A NEW MEMBER OF THIS COMMAND. HE IS AN © SEE SEPARATE REVIEWER'S EVALUATION |

 
   

| ENTHUSIASTIC INSTRUCTOR, TAKING TIME TO PARTICIPATE IN (NOTE: IN PURPOSE CAPTION, "OTHER" |@
BUBBLE MUST ALSO BE DARKENED)

‘TRAINING TO ENHANCE HIS SKILLS.

t
:

   
  

 

   
 

 

; REVIEWER'S NAME “RANK ~~ | +COMMAND — a
.__ JAY FRIEDMAN TO COMMAND, 10.9 7 ln

 

 

 

, SOCIAL SECURITY NO. | TAX REGISTRY NO.

| Wa is73i36
© ORIGINAL MUST BE FORWARDED TO EMPLOYEE MA
* COPY COMMAND FILE
© MEMBER COPY COPYRIGHT

 

      

 

DIVISION (EVEN IF APPEALED) SoaNTRON
FORM NO. F-4175-NYCPD
YORK CITY POLICE DEPARTMENT © SCANTRON CORPORATION 1809 M1 1100-295 -tat110987654921
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 39 of 93

  
 
    
   
  
 
 

P1)4a9-157-(Rev: 3-00) (Ref. AG. 303-19}
FIRST

a a IAEA TE

SOCIAL SECURITY NO.

SURNAME
SS waearre i — —
uaa

© PPO
@ PO
© POSIA
© Det. Sp.
© OTHER

   

bere) earth ne

 

 

 

 

 
   
  
 
 

 

a MRPOSE

  
  

    

 

O4 MONTHS PROB.
© 10 MONTHS PROB.
© 16 MONTHS PROB.
(© 22 MONTHS PROB.

  

  
     
   
    

DARKEN ONE BOX PER COLUMN
©) CHRONIC A_. ©) CHRONIC B
@® NOT CHRONIC
hth Nae Ooh eek

_THIS_.PERFORMANCE_ EVALUATION TAKES. INTO. ACO UN THE
TANCE WITH DEPARTMENT'S: EEO “GUIDELINES

EMPLOYEES COMPLE ANDO"
FEDERAL --TITLE “Vii— STATUTES “AND “WHETHER THE EMPLOYEE WAS

DISCIPLINED AS A RESULT OF SAME.

     

  
 

@ ANNUAL
© OTHER
DARRLS OSLY OND BON

    

    
  

  

 

 

 

 

 

 

 

 

 

 

(re SED
iF COMPLETED

POLICE CADET
PROGRAM

O

EDUCATION
OHS

GPA.A. or 64 CR+
OBA. or 128 CR+

FEV CN ORO PR a TeD Ss

 

 

  
  
    
   

__* ERASE COMPLETELY TO CHANGE

 

  
  

 

“OO On

   
 
 
 
 
 
 
  
 
 
  
  
 

BOROUGH
© MANHATTAN SOUTH
© MANHATTAN NORTH
© BRONX
(© QUEENS SOUTH

C) QUEENS NORTH
© BROOKLYN SOUTH
© BROOKLYN NORTH
© STATEN ISLAND

@® CITYWIDE / OTHER
DARKEN ONLY ONL BON

 

ASSIGNMENT

RE-ASSIGNMENT
(SPECIFY ON FRONT)

ADDITIONAL TRAINING
(SPECIFY. ON FRONT)

PERFORMANCE MONITORING FOR
SPECIFIED TIME (SPECIFY ON FRONT)

OTHER

(SPECIFY ON FRONT)

my rc IN PRESENT

 

 

 

 

 

 

DOSOOnm

 

  

'
PEEREGTES PEVEEEEHIEEY ETE
nt PEEPLES alee

pee: GUIDE

 

 

 

DUDOOaOeOa®

 

 
 

 
Case 1:21-cr-00208-APM Document 24-3

  
 
 

PERFORMANCE EVALUATION
POLICE OFFICER - DETECTIVE SPECIALIST

PD439-157 (Rev. 01-02) (Ref. AG. 303-19)

Filed 06/17/21 Page 40 of 93

FRONT OF FORM

 

® Use ‘2 Pencil or black bali point pen
® Follow Guidebook Instructions

 

  

sweeter Tiiéinas Mi.
Ol seSSreTRY ,

 

 

 

 

PU PRIS | PO EEGGNEH/06/99

 

 

 

  

’ THE RATER HAS SHOWN
+ INCLUDING MY RIGHTS

© (IF APPEALED, INITIAL AND DARKEN BOX)

 

 

 

 

 

 

: RATEE'SSIGNATURE _ RATEE'S INITIALS
/f_ _ _ _ _
TSS ieee. RATER'S NAME RANK COMMAND __ | DATE ASSIGNED
egarra, Michael SGT FTS TOCOMMAND: == 95/03/02 iE p

 

 

 

 

wk

eel

9
‘DATE: -Ua/ 18/02 I@®
@®

 

. 4 a
SIGNATURE gS Sp

© RATER MUST COMM THREE OF THE RATING AREAS/D! iS ON BACK.
| # RATER MUST COMMINT ON *LOW* OR rveny Low. RATINGS BE! HIGHER RATINGS.

  

 

 

tramp: No. | 4 WDOOSHODDD® |@

by.

0 SDOOODOTO® @

 

fc)
7,

 

 

 

 

 

  

i excellent physical condition and always presents himself in a

@E
®

B

 

ssaseeesaao

 

= AEEOS

 

 

 

 

 

 

 

 

 

 

 

a ORO
< professional manner. mie

Qo . Oo mw
Z »> ODSOAOOOODO® eu
not PRB®@aseseo®

= ros : Ways wears fis uniform in a manner that gives credit to the Department.

4

~

Wi * ———— = — — _
S _©08908008000)

% No, DDDPSDHI®® . ;

< P07 We 1S @ flexible officer who adapts well to all given assignments and completes them to the best

of his ability.

erall Rater’s Comm
P.O. Webster is a a mature and level headed officer who exercises good judgment and requires little direct ;

supervision. P.O. Webster carries himself in a professional

|
- CONSIDERED RATEE'S CPI, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE

. RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS IN THE IMMEDIATE RATING PERIOD. POSITIVE ACCOMPLISHMENTS SHOULD BE NOTED.

. BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING THIS PERFORMANCE APPRAISAL, THEY HAVE REVIEWED AND

manner indicative of his prior military service..

MONITORING RECORDS, EEO COMPLIANCE, AND ALL OTHER

 

 

@ ACCURATE AND COMPLETE, CONCUR
© SEE SEPARATE REVIEWER'S EVALUATION

(NOTE: IN PURPOSE CAPTION, "OTHER"
BUBBLE MUST ALSO BE DARKENED)

eee bene rere eee

 

 

 

 

 

 

 

 

‘ i AND DATE ASSIGNED 05/05/02

| REVIEWER'S NAME Lukach, Robert Lieutétwat Goya TO COMMAND:

| TASRERSSTRY NO. SIGNATURE LT Me Meath DAE 54/02
© ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT DIVISION (EVEN IF APPEALED) ScantTROn a
e COPY COMMAND FILE FORM NO. F-4175-NYCPD —|_Peae RECYCLE BN enae a
© MEMBER COPY COPYRIGHT 2000, NEW YORK CITY POLICE DEPARTMENT © SCANTRON CORPORATION 1089 mite 0102 235 12 11 10907650921 @

.L RIGHTS RESERVED.
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 41 of 93

= - PERFORMANCE EVALUATION Foe ORT
No ee a ON specialist Teno ape on

Pbs2e 157 (Res. ane (Ref. AG, 303-19) —

"Wier Tas

ea

     
  

“EXAMPLE: Oo @ Ow

MA.
+ ERASE COMPLETELY.10.CHANGE-.

  
  
 
  
   

 

 
  

COMMAND

     

 

  
   
 
 

eee ea rat i R =
CURITY NO. © Pro BORON Or
=< @ ro ©) MANHATTAN SOUTH
© POS/A © MANHATTAN NORTH
©) Det. Sp. © BRONX

© QUEENS SOUTH
© QUEENS NORTH
© BROOKLYN SOUTH

© OTHER _

 
    
 

IF COMPLETED
POLICE CADET ©) BROOKLYN NORTH
PROGRAM ©) STATEN ISLAND

 

@® CITYWIDE / OTHER
DARKEN ONETY ONE BON

O

 
 
  

 

 

 

PRRSeG 88H Bul

   

 

ASESSE8588G8

  

is
ts

APTI NTN

Meee Luil

 

CONTINUE IN PRESENT
ASSIGNMENT

PURPOSE

 

RE-ASSIGNMENT
(SPECIFY ON FRONT)

| ADDITIONAL TRAINING
~(SPECIFY ON FRONT)

PERFORMANCE MONITORING FOR
SPECIFIEO TIME (SPECIFY ON FRONT]

OTHER
(SPECIFY ON FRONT)

   
 
 

(O 4 MONTHS PROB.
© 10 MONTHS PROB.
© 16 MONTHS PROB.
© 22 MONTHS PROB.

  
 

OOB.A. or 128 CR+
O.M.A. or 160 CR+

 

 
  

 

  
   

DARKEN ONLY OND BOX

  

 

 

£q i
te

pa TITLE VII-STATUTES AND WHETHER THE EMPLOYEE WAS
DISCIPLINED AS.A RESULT OF SAME... _ .
UIRES A RLSPONSE

BEHAVIOKAL

PERFORMANCE
DIMENSIONS

AREAS

1. Community !

 

ONIKAELE

 

 
 

So) of! afte. Nox “Gooooon —
yee el ae No. | ODODGOOODS |

 

 

PERE RET TERERERRea

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 42 of 93

  
 
 
 

   
 

Vel S ar

    

5} PERFORMANCE EVALUATION FRONT OF FORM
#/ POLICE OFFICER - DETECTIVE SPECIALIST
* Use #2 Pencil or black bail point pen

_ PD439-157 (Rev. 01-02) (Ref. AG. 303-19) © Follow Guidebook Instructions
SURNAME FIRST Md RANK COMMAND DATE ASSIGNED

text portions Oniy.
e ° oe Not Fold or Staple This Computer Form

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Webster Thomas P.O. PA/FTS | TOCOMMANO: 07/06/99
, SE TAX REGISTRY PRIMARY O)/p Firearm Instructor | DATE OF j é
Cass 9133899 RATING PERIOD: FROM 12/16/01 TO 12/15/02
— ; >SCUSSED 11s CONTENTS, | | WISH TO APPEAL THIS EVALUATION:
es mnnre he wens Ka disonsys RECARBIN © (IF APPEALED, INITIAL AND DARKEN BOX)
RATEE'S SIGNATURE »_ RATEE'S INITIALS
€& 2
RATERTS
RATER RATER'S NAME RANK COMMAND DATE ASSIGNED LASS
. TO COMMAND: ae
Rafael Ss SGT PA/FTS 05/03/02
SIGNAT DATE: 01/03/03
F SoS
* RATER M fad Soiree, SON BACK. 0 @DOO@Oeonde®
: _cINDIEA MUST COMMENT ON OW. ae LOW" RATINGS BEFORE HIGHER RATINGS, cialis ‘No, 4 l@ oD @ & @ ® @ a @
ooDe @ Qooanoe®
No |. OD@O@OSO0H®D
PY 0. Webster can always be counted upon to exercise sound judgment at all times.
©
5 |2_ @28OO00000 =
UG No. ODDODHSDO®
2 P.O. Webster relates well with his peers and supervisors.
‘S$ [2 0829080088
Sno. 18 ODDDDOODe®D
‘P.O. Websier is a physically fit officer who-wear his uniform in a fashion that gives credit to department
Overall Rater's Comments:

P.O. Webster is a competent performer with a mature approach to doing his job and employs good judgment.

’ BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING THIS PERFORMANCE APPRAISAL, THEY HAVE REVIEWED AND |
CONSIDERED RATEE'S CPt, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO COMPLIANCE, AND ALL OTHER
RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS IN THE [MMEDIATE RATING PERIOD. POSITIVE ACCOMPLISHMENTS SHOULD BE NOTED. |

 

WT COMMENTS:
-4 a. 0s 0
REVIEWER @ ACCURATE AND COMPLETE, CONCUR

© SEE SEPARATE REVIEWER'S EVALUATION

(NOTE: IN PURPOSE CAPTION, "OTHER"
BUBBLE MUST ALSO BE DARKENED)

 

 

 

 

DATE ASSIGNED

 

 

[
!
ql
I
I
Hl
A
E
a
Wl

 

 

 

 

 

 

1
I
| REVIEWER'S E.. . Cc
NAME Nicholas Giacobbe Lieutenant BXHANP TO COMMAND: = 55/28/02
: TAX RE 0. | SIGNATU | [Dares
GRAN | WZ WT foe ee" nos |
© ORIGINAL MUST BE FORWARD2O TO EMPLOYEE MANAGEMENT DIVISION (EVEN IF APPEALED) SeanTRON’ 9 i
* COPY COMMAND FILE FORM NO, F-4175-NYCPD vest RECYCLE te prone ‘
t

* MEMBER COPY COPYRIGHT 2000, NEW YORK CITY POLICE DEPARTMENT © SCANTRONCORPORATION 1999 yp grea ass 2110087654921
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 43 of 93

    
   
 

(MPORTANT .

= FONCP BRN Devecn

    
  
  
  
  
 
  
 
  
  
   

 
  

 
 

EXAMPLE: = @)@ @ DD
| ..» ERASE COMPLETELY.TO CHANGE

 

Ra

  
 
 
 
  
 
   

 

 

 

 

 

 

 

 

Ow Sen SaaS ,
AbEt if SOCIAL S RITY NO. © pro 9 BOROUGH
cone Sra Deal @ po @ i 2 @ © MANHATTAN SOUTH
© PO SA O kaa © © MANHATTAN NORTH
it © Det. Sp. @ paz @ © BRONX
ay © OTHER Ee 4 @ © QUEENS SOUTH
3 @ 4 © QUEENS NORTH
e i © BROOKLYN SOUTH
i i POLicecaber | | © [4ge) © | | C sroonvynoens
Fe J PROGRAM @ | @ © STATEN ISLAND
ut ie O ® ® @ CITYWIDE / OTHER
es 7 .. | GD Bais - D_| .. BERANE SIN Or Biren
. | ALES Toe w

   
  

  

Hea Toes)
ag hn

aa tied

5B

i - eh. ara

 

  

     
     

 

         
   

 

  
  
 

 

PURPOSE CONTINUE IN PRESENT
— ‘ ASSIGNMENT
© 4 MONTHS PROB. DAA. of 64 CR+ REASSIGNMENT
© 10 MONTHS PROB. OBA. or 128 CR4 (SPECIFY ON FRONT}
(© 16 MONTHS PROB. OM.A. or 160 CR+ ADDITIONAL TRAINING
© 22 MONTHS PROB. (SPECIFY ON FRONT}
PERFORMANCE MONITORING FOR
DARKEN ONE BOX PER COLUMN SPECIFIED TIME (SPECIFY ON FRONT
-©@ CHRONIC A—- ©) CHRONIC B OTHER :
(SPECIFY ON FRONT)

 

  
 
   
  

_.@®NOTCHRONIC
Cpa cere ire ed eS ed
mr .__ THIS PERFORMANCE EVALUATION TAKES INTO — ACCOUNT THE. _ a
“COMPLIANCE WITH DEPART, Et NID GUIDELINES AND oe

MF
FEDERAL. TITLE Vil.. STATUTES .AND WHEN THE EMPLOYEE WAS
DISCIPLINED AS A RESULT OF SAME. |= >
t AC rv ey A/DIMI betel a Ae bes PW iinsue hes

DARKENS ONLY ONL GO

 

BEHAVIOKAI

PERFORMANCE
DIMENSIONS

AREAS

'
2 4
‘

17, Information Ordering
ieee RESAaTiin|

I

 

 

 

 

 

 

 

 

Sie : ODODOaSHSOO®

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 44 of 93

   
 

 
   

PERFORMANCE EVALUATION FRONT OF FORM
POLICE OFFICER - DETECTIVE SPECIALIST = pean persone Coy? Computer Form

 

 

 

 

 

 

 

PD439-157 (Rev. 01-02) (Ref. AG. 303-19) > Follow Guidebook Inetuctions
SURNAME _ FIRST Ml. RANK COMMAND DATE ASSIGNED
Webster Thomas P.O. PAFTS |" aren o7/09/99
{ TAX REGISTRY PRIMARY __ Firearms Instructor DATE OF /
EE, ee da sarincremon:rrom 12/16/2003 40 12/15/2004

 

 

 

 

 

   

AND FULLY-- DISCUSSED STS CONTENTS, 1 WISH TO APPEAL THIS EVALUATION:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ INCLUDING MY RIGHTS AbiO RESRONSH Ibs EEO ISSUES, ©) (IF APPEALED, INITIAL AND DARKEN BOX)
RATEE'S SIGNATURE JO" / // | RATEE'S INITIALS
: Z _ . At i i ‘¥
SESTERARE: eaters wave tank [COMMAND | BRR ee
! Rafael Santiago Sgt. PAFTS 05/03/02 29 Fe 1
— - TE: |
SIGNATURE YH OD a Ee DA 01/23/05
__] —
+ RATER MUST COMMENT ON THIEE OF THE RATING AREAS/DIMENSIONS ON BACK. é ? BOBDAOSOOOD
{ : me MUST COMMENT ON "LOW OR "VERY LOW" RATINGS BEFORE HIGHER RATINGS. No. 4 |j@ @ @ @ a ® ® @ @ @
7 OB@BO@2@Oneavega®
| ODOASeeavdea®e
9 ‘When dealing with shooters and recruits officer Webster speaks with forcefulness and
© gets his message across with little effort.
> [_ @@e2oo008000
‘Win § ODDDO2HHD@® . . . *
‘= bolicé Officer Webster is able fo look at a basic silhouette target and identify shooters induced problems and
Q is able to assist shooters with the proper shooting techniques.
SH
is ODSO2O25H00®
8 No. ODDD®OHO8®

Police Officer Webster is always physically fit and takes personal pride in keeping in shape, but at times he
fails to dress appropriate for his assignments. This shortcoming were discussed with him and will be monitored.

Overall Rater's Comments:
Officer Webster is assigned to the 3" platoon security staff and from time to time is utilized to work on the’

firing line. He demonstrates skills and tactics when dealing with shooters and most instances uses sound
judgment. His overall performance meets expectations.

 

 

r =;

re

_ BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING THIS PERFORMANCE APPRAISAL, THEY HAVE REVIEWED AND
: CONSIDERED RATEE'S CPi, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO COMPLIANCE, AND ALL OTHER
i RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS IN THE IMMEDIATE RATING PERIOD. POSITIVE ACCOMPLISHMENTS SHOULD BE NOTED.
'

Eee ee ee

= COMMENTS: .
i @® ACCURATE AND COMPLETE, CONCUR
ld

© SEE SEPARATE REVIEWER'S EVALUATION

(NOTE: IN PURPOSE CAPTION, "OTHER
BUBBLE MUST ALSO BE DARKENED)

 

 

 

 

 

 

 

 

"REVI EWER'S NAME uN COMMAND DATE ASSIGNED
Nicholas Giacobbe PAFTS TOCOMMAND: 05/28/02
i "TAX REGISTRY NO. SIGNAT ——: DATE:
: 877705 Ee Zn ve Crt Pe 2/2, Os
* ORIGINAL MUST BE FORWARDEO TO EMPLOYEE MANAGEMEDT DIVISION (EVEN IF APPEALED) Eareereran” Bi
* COPY COMMAND FILE FORM NO. F-4175-NYCPD —|_semeReCYC.F et products BE
* MEMBER COPY COPYRIGHT 2000, NEW YORK CITY POLICE DEPARTMENT OREN ERERMERNTION 1099 gta 102 235 121110887680 gy
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 45 of 93

  
 
 

= -PERFORMANGE-EVALUATION
= POLICE. OFFICER - DETECTIVE SPECIALIST

PD439-157-(Rev-01-02) (Ref. AG. 303-19)

F SURNAME FERST
BE Webster Thoma

 

 
 
 
 

i
i

sp GEE a ————ctuneuereereeoenmc.

   

 

 

  
  
 
 
 
 
 
  
 
  
  

  
 
  
  

 

 

 

 

arn RANK te
PRWCUERR Tn ; - -
Rae SOCIAL SECURITY NO. © PPO BOROUGH
SOP eee) eet et @ ro © MANHATTAN SOUTH
© PO SYA © MANHATTAN NORTH
es Fey cy © Det. Sp. © BRONX
Se ea ee: © OTHER © QUEENS SOUTH
©) QUEENS NORTH
(TF COMPLETED) 5 BROOKLYN SOUTH
POLICE CADET BROOKLYN NORTH
PROGRAM © STATEN ISLAND
@ CIHYWIDE/OTHER
DARKEN ONLY ONE BON

 

 

 

a oe ES

CONTINUE IN PRESENT

  
 

  
  
 

 

 
   

ASSIGNMENT
© 4 MONTHS PROB. DAA. or 64 CR+ RE-ASSIGNMENT
© 10 MONTHS PROB. COB.A. or 128 CR+ (SPECIFY ON FRONT)
© 16 MONTHS PROB. ADDITIONAL TRAINING
(SPECIFY ON FRONT).

©) 22 MONTHS PROB.

   

PERFORMANCE MON:TORING FOR
SPECIFIED TIME (SPECIFY ON FRONT}

  

bes ie OMNt bON PEN COLI ren DRUIIROhun Menu iien

"--CHRONICA.. CO CHRONIC B] 1 ANNUAL | OTHER -
@ NOT CHRONIC © OTHER | (SPECIFY ON FRONT)
ee Hehs sneer en Te een tne RY

Pn e.8 Sheet 2S Oe Oe UEARRLN OSLY ONE EN

 

   
 

  
  

 

    
 
 
 

 

__--THIS_PEREORMANCE EVALUATION TAKES _INTO_ ACCOUNT THE Ce ee
EAPLOYERS COMPLIANCE-WINHT DEPARTMENT'S EEO GUIDELINES A mele eee ete LILI pt ce ee
FEDERAL” TITLE: Vil’ STATUTES. AND WHETHER “THE EMPLOYEE WAS
DISCIPLINED AS A RESULT OF SAME. :
hes
ug: cee |. =Fate ees ms
ade = fos ig : eo i
Bs Pe dye tes o§
es : Spoken te
ns ate CEE: G = * iy
1. Community Interaction ®;|/@/@io|@/|@ 13. Police Ethics / Int ri : oh et @|@|@
Sep oe ip a ae SE
= _ 3. Victim/Priso ver Iolefaction ®©!|@|@/|@|@|* 15. Communication Skills lo] | @
= Cf : ape : 4 Ss dete . HOLE SS tRent ve :
were ] 17, Information Ordering © o = 2
ma SP ii de i ey ey a | - : fp 3 Vests Seay = fc
= “o e @
= creases ar}

  
 
 

[o| ole) o!

 

 

 

 

 
 

ef bate OOD0908
ane atiy . OOOO oOnDUHe

 

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 46 of 93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- S se a | . Page 1 of 3
ane iat (i
‘e Online Performance Evaluation System
Police Officer - Detective Specialist
RATEE
SURNAME FIRST ™.2. Appt Date
WEBSTER THOMAS 4/30/1991
sin a commana STAs”
913899 PO 397 7/6/1999
TIMES SICK DAYS LOST PURPOSE RECOMMENDATION
NLOD: 2 NLOD: ANNUAL CONTINUE IN
LOD: 0 6-10 PRESENT
LOD: 0 ASSIGNMENT
Not chronic Date of Primary Assignment: im IF COMPLETED POLICE
5/1/2001 CADET PROGRAM
Primary Assignment: THIRD PLATOON Rating Period To:
SECURITY From: 12/16/2004 12/15/2005
IRATER
SURNAME FIRST M.I.
SANTIAGO RAFAEL
RATER TAX NUMBER RANK COMMAND cua:
899813 SERGEANT 397 5 /3 /2002
PERFORMANCE AREAS BEHAVIORAL DIMENSIONS
Area Rating || Dimension Rating
1 Community Interaction 0 13 Police Ethics / Integrity 3
2 Apprehension/Intervention 0 14 Comprehension Skills 4
3 Victim/Prisoner Interaction 0 15 Communication Skills - 4
4 Processing Arrests 0 16 Reasoning Ability 3
5 Vehicular Offenses/Accidents [0 17 Information Ordering 3
6 Handling Specific Offenses 0 18 Problem Recognition 4
7 Police Interaction/Notification {0 19 Visualization 3
8 Vehicle Operation/Maintenance |0 20 Spatial Orientation 3
9 Review and Maintenance 0 21 Memorization 4
10 Handling Special Cases 0 22 Judgement 4
11 Vouchering 0 23 Innovativeness 3
12 Report/Clerical Duties 0 24 Adaptability 4
httne://finectnet/nerfeval/V iewEvaluationData.aspx?7EvalID=16070 01/18/2006
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 47 of 93

 

 

 

 

 

 

PS Page 2 of 3
25 Drive/Initiative 3
26 Interpersonal Skills 4
27 Appearance/Professional Image |3
28 Physical Fitness/Physical 4
Activities

 

Overall Evaluation : 3.5
Does not qualify Quarterly Point

14. Comprehension Skills
OFFICER WEBSTER UNDERSTANDS AND CARRIES OUT HIS ASSIGNMENTS

WELL.

18. Problem Recognition

WHEN POTENTIAL SECURITY PROBLEMS ARISE, OFFICER WEBSTER TAKES
THE APPROPRIATE STEPS TO REMEDY THE SITUATION.

22. Judgement

OFFICER WEBSTER CAN BE TRUSTED TO USE GOOD JUDGEMENT WHEN
DEALING WITH RECRUITS AND CYCLE SHOOTERS.

Overall Rater's Comments:

OFFICER WEBSTER IS ASSIGNED TO THIRD PLATOON SECURITY AND IS
OFTEN USED TO ASSIST WITH SHOOTERS. HE EXHIBITS A HIGH DEGREE OF
SELF RESPECT. THIS IS EVIDENT IN HIS PERSONAL AND PROFESSIONAL

DEMEANOR.

BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING
THIS PERFORMANCE APPRAISAL, THEY HAVE REVIEWED AND CONSIDERED RATEE'S
CPI, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO
COMPLIANCE, AND ALL OTHER RECORDS OF PERFORMANCE DOCUMENTATION FOR
EVENTS IN THE IMMEDIATE RATING PERIOD. POSITIVE ACCOMPLISHMENTS SHOULD

BE NOTED.

 

 

 

REVIEWER

SURNAME FIRST M.I.

GIACOBBE NICHOLAS

REVIEWER'S TAX RANK COMMAND DATE ASSIGNED TO
877705 LIEUTENANT = =—s_-397 11/4/2002

Overall Reviewer Comments:

Concur with rater.

m™ ACCURATE AND COMPLETE, CONCUR
m@ SEE SEPARATE REVIEWER'S EVALUATION

Via 8 wt nnefaernl MiaaRuealnatianNata asny? Eval ll=1 6070 0 1 fi $/2006
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 48 of 93
Page 3 of 3

THE RATER HAS SHOWN THIS EVALUATION TO ME AND FULLY DISCUSSED ITS
CONTENTS, INCLUDING MY RIGHTS AND RESPONSIBILITIES REGARDING EEO ISSUES.

 

 

 

 

 

 

RATEE L/pc
SIGNATURE F Dato//
SIGNATURE X Dateos//' y
mre A (eee ne
SIGNATURE —7 DZ Date (7.
01/18/2006

hittne://finactnet/nerfeval/ViewFvalnatinnNata.asnx?EvalID=16070
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 49 of 93

jr.

TOs
FROM:
SUBJECT:

reviewed

REKKKAKRE

«& v |
PERS # 1280 /92

NEW YORK CITY HOUSING AUTHORITY
POLICE DEPARTMENT

DATE: 09/21/92

PO Thomas (Webster Sh# 2790 Assignment PSA 8 ;
Deputy Ins Gerald Nelson,XO Personnel Services Bureau
VETERAN STATUS

Your application for Veterans Status has been received,
and you have classified as follows:

You were previously classified as a Veteran, under Section
63, Public Officers Law, New York State and have been getting
credit for Memorial Day and Veterans Day, as described in
Patrol Guide Procedure Number 120-28.

You have been declared ineligible for Veterans Status under
Section 63, Public Officers Law and are not entitled to
excused time for Memorial Day and Veterans Day.

You have been classified as a Veteran under Section 63,
Public Officers Law retroactive to 04/30/91 . The
timekeepers have been instructed to credit you with 3 days,
as accumulated overtime when auditing your attendance card
for the month of Sept . Commencing with 11/92 you will
adhere to Patrol Guide Procedure 120-28, for excused time for

Memorial Day Veterans Day.

RERKKKAKKAKAKKKHKKREKRARKEKKKERREKREREKERAKEKKEREKEKAEKREKEEARAAA
You have been classified eligible for Veterans Status, on
Independence Day, pursuant to Section 249, of the New York
State Military Law, retroactive to .The timekeepers have
been instructed to credit you with days, when auditing
your attendance card for the month of . Starting with
Independence Day you Will adhere to Patrol Guide Procedure
120-28, when applying fer excused time for this day. 4

You were previously declared eligible for Independence. Day
credit and have received credit for previous days. Adhere to —
Patrol Guide Procedure Number 120-28 7

You have been declared ineligible for Veteran Status,
in regards to Independence Day and are not entitled to any

credit for that day.

Other - AL owt pleco

Gerzid Nelson
42
S
he
T

Deputy Inspector
Personnel Services Bureau
“0 2
ft
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 50 of 93

5 a
r *
TO:
FROM:
SUBJECT
1.
2.

TUKK UCULIY HUUSING AUTHUTEY
DATE: May 7, 1992

Inspector Peter Zarella, NYCHAPD, C.0., Personnel Services Unit
Salvatore M. Conti, Chief, Salary & Personnel Action Implementation

Division .
DETERMINATION OF ELIGIBILITY FOR CERTAIN EXCUSED HOLIDAYS

Re: Thomas Webster XXX-XX-XXXX
Determination of Excused Holidays for Officer named above,

based on prior military service, is as follows:

Memorial Day and Veterans Day - under Section 63 of the Public
Officers Law (New York State)

( X) Eligible § ¢ ) Ineligible Effective 4/30/91

 

Independence Day ~ under Section 249 of the Military Law (New York
State)

¢ ) Eligible ¢ ) Ineligible Effective

Remarks:

LI; owt! elec pha G 2

Verified by:

 

Salvatore M. Conti

SMC
ce: Folder
File
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 51 of 93

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

V. Bt, middie) . 2 TiPARTIMENI, COMPONENT AND BRANC 3. SOCIAL SECURITY NO. =
EE eae oo ° ray : ak
4a, RATE OR RANK. ** ° -, [@b.PAYGRAL, = '--|5 OATE OF BIRTH 6 PLACE OF ENTRY INTO ACHIVE DUTY
CErete Hea | 660325
7. las} bury ASSIGNMENT AND MAJOR COMMAND , 8. STATION WHERE SEPARATED BUG? 12160
Ist, - 6thMar Div, FMI, Camle3 lstin, 6
10. SGU COVERAGE ™~

   

9. istB.* 10 WHICH TRANSFERRED
AMOUNTS.

   

 

    

 

ART NE

11, PRIMARY SPECIALTY beeper THE pe oe aND b duit 12, RECORD OF SERVICE YEAR {s) MON () pay (3) .
additional speciauy numbers and tics — =

MONIIHS th SPECIALTY (A ?P » &. Date Entered AD This Pariod

 

involving periods of une or more years) : !
b. Seporotion Dots Ihis Pertod

©. Net Active Service This Pertod

 

 

d. Totol Prior Active Servka
&. Toto! Prior Inaclive Service

 

O3LIi- Rigiewan U3 yrs U7 wos

 

_ LL Foreign Service.
B- Seo Survice

h. Effective Doty of Poy Grade

1. Reserve Ghlig, leem. Dote

23. DECORATIONS, MEDALS, BADGES, CHIANIONS AND CAMPAIGN RIBBONS AWARDED OR AUTHORIZED (AU periods uf service)
See Service Deployuent Kibbon/v1*
Good .Conduct Medal

HiBRITORIOUS UNIT COMMENDATION w/1*

: . . ee hens
14, MILITARY EDUCATION (Course Title, aumber weeks, and month and year completed)

 

 

 

PAS -
acre OB ne

 

 

 

 

 

 

 

 

 

 

 

 

 

ONES
° : TAS
1 .
1S. MEMBER CONIRIBUIED 10 POSI-VEEII AM ERA 16 HIGH SCHOOL GRADUATE OF EQUIVALENT 17. DAYS ACCRUED
VETERANS’ EDUCATIONAL ASSISTANCE PROGRAM Cl | LEAVE Pald
vES NID YES NG
72. [$8. REMARKS

I certify that my dental a crest vas provided within 90 days of ay
Release feom Active buty 1206
oak bree? ig . : ae ;

HOES. (oll? free ariene oo ae Oe nfcrned tf any chadges-of address,
seagiaria, muber. of Aepenignts,. civilian ‘euploynent, or physical

    

nae +

 

Good Conduct Bedal | perso commences: . UJ1101 ar
tient amt - : wt
19, MAING ADDRESS AFTER SEPARATION. 6-2-0 5 vs 20. MEMBER REQUESTS COPY OBE. :
2934. ‘tbourne Urs spt, I a SENTIO.. gyee_"_DIR. OF VET ee

. . cain sae ‘ AFFARS | ° [ves [xo

 

  
   
 
  

    

 

  
 

a dd. TYPED NAME, GRADE, Uitte AND BISMAIUNS Qe OFFICIAL
ar AUTHORIZED i+) SIGN, rien Mowe Ta wey vos

 

 

       

 

“erie: eatovnsgsrbatagg nah gota _SP8C1At ADDIONALINEOMMAMION (xu hired agent ond) vant ptt .
MA we ‘oe, _] 24, Chiaeacten OF sevice ‘includes wparici ne

gyre . a

oT —
C . 27, nN NUSIMENT CODE
7 vj . a i , ne 3 &. ,

 

 

 

 

 

wat eee

pt, RUBS COS a,

 

INITIALS

 

 

 

 

 

hae +e ree at eT ye

MEMBER - 4

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 52 of 93

@

NEW YORK CITY HOUSING POLICE DEPARTMENT

 

DATE: Ol- 20 Gh

ro: Commaucl cw officer p .
FRom: 2, 0, Webskee Themes Acsauvel DeeviceS Onc}

SUBJECT: Spectal the \ tery leave.

Bs Per PG. \yo-a8 tT

have Enc |
Copy of my Disch Closed a

are Pupeys Granny the Nemed
Meakin a my self c.\
leave OTB gy Verte rans S

ay and Memor te | Bay,

forces

ist Sle Ry SPEC ia |

ri your hate me. Saw
yee —
Thames twebs+ -
PSA- S-W 2555
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 53 of 93

TQ:
FROM:

SUBJECT »

2.

@« YORK CITY HOUSING AUTHORTTY
DATE: May 7, 1992

Inspector Peter Zarella, NYCHAPD, C.0., Personnel Services Unit
Salvatore M. Conti, Chief, Salary & Personnel Action Implementation

Division
DETERMINATION OF ELIGIBILITY FOR CERTAIN EXCUSED HOLIDAYS
Re: Thomas Webster XXX-XX-XXXX

Determination of Excused Holideys for Officer named above,
based on prior military service, is as follows:

Memoriel Day and Veterans Day - under Section 63 of the Public
Officers Law (New York Stete)

( XX) Eligible ( ) Ineligible Effective 4/30/91

Independence Day - under Section 269 of the Military Law (New York
State)

¢ ) Eligible ¢ ) Ineligible Effective

Remarks:

Verified by: Dete

 

Salvatore M. Conti

SMC
ec: Folder
File
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 54 of 93

PREVIOUS EDIMONS'OF THIS=

VEARSANO 0 octet
 specioky numbers and tien. -

¢. WerAchw
0. tesa! Price. i
> " oactive Service

. CHATONS AND CAMP.

number weeks, aad month ‘

boa .

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 55 of 93

-

L

THE CITY OF NEW YORK ~

PERSONNEL DATA ON TRANSFERRED EMPLOYEE

 

] NAVE OF EMPLOYEE
-

THOMAS WEBSTER.”

A

6 ERNST. CT. SUFFERN NY 10901

 

 

 

APPOINTMENT DATA

 

 

 

 

 

 

4

INSTRUCTIONS ;

Upon the movement (by transfe

promotion or appointment) of an employee fre
one City department or agency to another, th
following information should be supplied as
soon as possible to the appointing officer a
the agency to which the employee is being

_l

assigned,

FELERSING WOERCY

NYC Housing Authority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NO. PAYMENTS DUE:

 

 

 

 

 

 

HEACTH YWSURANWCE
~[NOT_ENROLLED] TYPE |

 

 

 

 

 

 

L 7 (CAST DATE ON PAYROLL|LAST DATE FOR Wi
INTO CITY SERVICE |RELEASING AGENCY EMPLOYEE WAS PA.
PO HAPD 70910 04/30/1992 04/29/1995
_ "LEAVE DATA, ;
RATE OF ACCRUAL LE JA.L. BALANCE [5.C. BALANCE 0.1. : | LWOP SINCE 1 DA’
IN DAYS FOR HIGHER LEAVE ON ON | FRO _—-
{)210 £120 ACCRUAL DATE RELEASED|DATE RELEASED) 4/15/86 | 4/15/86 | 4/15/86 |[ } LAST INCREMENT
ALL FLSA  |NON-FLSA
{) 3B €] 25 EMPLOYEES [ ]? APPOINTMENT
[}15 £1 27 a 85:54 0:00 |{ J REINSTATEMENT
{ ) OTHER {_] PROMOTION
EXEMPTIONS
MOO

PENSION LOAN; SOCIAL SECURITY NO. 1 “FICK CLASS
NO, PAYMENTS DUE:

AL) cE)
BI) O11 E

 

 

RATE: AMT, EACH PAYMENT:
ORG 0
[AMOUNT _|NAME OF UNYON

 

 

 

25.00

 

DP-2001
R.7 /87

TEPORTANT: Please supply the additional information called for on the reverse Side.

(OVER)
 

 

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 56 of 93

- vere ae 20. .
, EILEO AT WORE LOCA

20
‘NEW YORK CITY HousING AUTHORITY |

' era tee
*

  
 

  
  

     
  
 

    
 

NVECHA CIF 103 e Rev, 7/31)
PROBATIONARY ‘RQPORT?
NAME OF Enory over

. Weloster, Thomas
Qo. lArD | A “| -Y~30-4]-

loyees this report serves es an eveluation during their first year of

> "Fors provistonal and non-competitive ceeunee thie i.
serv owever. upon e of t and non-competitive
Ane iat He evaluation, provisional employees

1. QUANTITY OF WORK - Consider the amount of work the em
(1 the amount you expect. Does employee appear to be busy?

| {xX dT | |

| Deke normal smoust of Works .ard on job at all | Very fi «, hard worker.

  

     

 

 

 

 

 

ployee does it. comparison with others or compared

 

 

 

Stow. Lary. eccam: Works vom sen: Requires

plish thing. Spends constant supervision. Fairty steady. times. Ooes more tan

time away fram work J Agreeataies very liatle Ueusily is at work others. avigned to s-me | than any others deine
assignment. location. sacks. this type of work.)
Comments:

 

 

» ze |

 

2. QUALITY OF WORK - Consider how well the employee perfo:ms the job? 1s work neat? Accurate? Complete? |.

 

; eS
Work poorly done. “| Work.not securate nor | A work. \o Very g od quality. Frew | Very securate: Almott {
Sloppy. Many errors. good.: Needs to be unusual number af exeors. Accurate and fis errors. Work is Detter
cheeked tec frequently. | errors and corrections. depend able. inquality than sny
always others perform
timer tasks.

Comments:

 

+ COOPERATION AND ATTITUDE - Consider attitude towards supervisor, fellow-employees, public. Is employee 7
agreeable? Cooperative? How well docs employee take constructive criticism?

{Xu} tt

 

Sullen, resentful, Reluctaas to cooperate. enerall accepted by

aatagonatic. Disliked by Causes some friction. frown ee Accept Fe t€ason- Raph ive ted iby

others. Causes trouble. Seems te dislike and able direction elloy -emplo toward cyeryoune.
reent_fellow-employess | criticism. i
and supervisors. :

Comhenis: a tt “uae

 

 

 

 

 

[or een
|
a
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 57 of 93

ees . 37 - * cory ae
. = a

 

v_well and how quickly emplo: ¢ learned

          

job. Consider versatility, indication of fut re e value to agency.

 

 

 

 

 

 

 

 

 

erm ee me ] 7 WA r fF ] - y
Dull. Slow. Does not Needs minute instruc- Léarnea job in reason- Leamied quickly. Under- Learned most rapidly.
seem to understand work | tions. Learns work too | able time. Appears to stanas well. Makes con- | Makes «excellent contri-
assignment. No potential | slowly. Has not been understand direction. tribution to work team. { bution to group. Ban-
for this or other assign- | able to master even Shows potential for ") Shows good potential =| dies anv
ments. simple assignments. future after further for romotion. Handles | detter than any others
training. new sssignments ve very in grou >. Has ability for
well. promotion now. ;
Comments:

 

 

ee eee a 4 on eee ee eee ——— - eee wees -_——_—_ —
3 + _

(5. ATTENDANCE AND CATENESS - Consider the number of times late and absent and the reasons therefor. Consider
_ the effect of lateness and absence on other employes in the department.

TAbrent|“Atiendanee Wormal: ~~} “Infrequentlytare.— ——|-Very murely lateand- --] ~~

 

   

abscnt. Late or absent frequently. Does not Lateness normal. Infrequently absent. absent. Lateness and
without cause or notice. | take S eeriously the re- attend:.nce better than
, porting time. any others in the
beet nee ov ee t - ee Lene depertraent:" -* ~-"-

 

Comments: ,

 

 

 

 

| Overall Comments if any: (Use this space for additional information)

cocomend. Gutinue emplymet,

 

 

 

 

 

 

 

 

 

NOTE: PLEASE BE AWARE THAT AN UNSATISFA RY RATING IN ANY CATEGORY’ REQUIRES
AN UNSATISFACTORY OVER-ALL PROBAFIONARY RATING.

_OVER- “ALL ¥ PROBATIONARY EVALUATION: W/ Satisfactory O Unsatisfactory

 

 

 

 
 

 

 

 

 

 

  

 

 

  

 

 

 

 

 

 

SISNATURE: (Superri po. fk :
OATE / si Ly. St INATURE {Division “
2LULY. —
Lunderstan@ that my signature indic tes that my supervisor | hati: Nuesed my th mc
and has shown me my probationary :port; it docs not necessarily imp!
BaredZ- 62-7! Signature-(Probationer.
“ NVCHA C15 14SB"- A" (Rev: 7/87) ET eee ee

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 58 of 93

Me os cot TO BE FILED at voMvcirzor. 7

PN YEHA O1L.143BGR (Rev, 7/87)
PROBATIONARY AEPORT® NEW YORK CITY HOUSING AUTHORITY.
NAME OF ELSPLOVEE soc. SEC, @ - ; LOCATION

Webs lee nts. 08 0

TITLE STATUS DATE OF APPOINTMENT, TO PRESENT POSITION

[O 12D ft Ys Zl |

*For provisional and non-competitive employees this report serves as an ae thas their first year of
service. However, upon successful complesir n of this evaluation, provisional and hon-competitive employees

DO NOT gain permanent status.
1. QUANTITY OF WORK - Consider the amount of work the i Aa in comparison with others or compared.

 

 

 

 

 

 

 

 

Lo the amount you expect. Does employee appear to be busy?

| | |

 

 

Slow. Lazy. Accam- Works slowly. Requires | Does normal amount of Works hard'on job at al}. | Very fast, hard worker.
plishes nothing. Spends _| constant supervisiun, work, Fairly steady. times. Does more than | Amount of work greater
time away from work Accomplishes very lictle | Usually is at work others assigned to same | than any others doing
assignment. work. location. taske. this type of work.

Comments:

 

2, QUALITY OF WORK - Consider how well the employee Pro Is work neat? Accurate? Complete? :

ft |] |

 

 

“Work poorly dance. Work not accurate ‘nor =| Acceptable work. No Very good quality. Few | Very accurate. Almost

Sloppy. Many errors. good. Needs to be unysual number of errors. Accurate and no errors. Work ia better -
checked too frequently, | errors and corrections, dependable. in quality than any
Correction always others performing
required. : almilar tasks.

 

Comments:

 

 

s. COOPERATION AND ATTITUDE - Consider attitude towards superyisor. fellow-employees, public. Is employee
agrecable?. Cooperative? How well docs employee take constructivy criticism?

|_|

 

 

Sullen, resentful, Reluctant to coopciate. | Generally accepted by Quite cooperative and =| Very cooperative
antagonistic. Disliked by Causes some friction. group. Aceepts reason: heiptul. ell liked by Excellent attitude
others. Causes trouble. Seems to dislike and able direction and ployees, toward everyone.
regent fellow-employees criticism. _. .
csp add'bpevison. fo ne

Gomiments:

 

ee

=~ 9nd QUARTERLY RATING

 

 

 

 

een:
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 59 of 93

G@)LEARNING CAPACITY, ADAPTA! AND POTENTIAL - Consider how w d how quickly employe learned
‘job. Comvider versatility (indica ion of favore valse to agency. .

iY , | 4.

Dull. Slow Dees not | Needs minute instruc- | Learned job in reason- Learned quickly. Under- } Learned moit rapidly. |
seem to understand work | tions. Learns work too =| able time. Appears to stands well. Makes con: | Makes excellent contsi-

 

 

 

 

 

assignment. No potential | slowly. Itas not been understand direction. tribution to work team, | bution to group. Han-
for this or other assigh- able to master even Shows potential for Shows good potential {| dies any assignment
ments. simple assignments. future after further for promotion. Handles | better than any others
training. new assigninents very in group. Has ability for
-! | well. promotion now.

 

Comments:

 

 

5. ATTENDANCE AND LATENESS-: Consider the number of times lute and absent and the reasons therefor, Consider. -

the effect of latencss and absence on other: employes i in the department.

 

 

 

 

 

 

 

 

 

 

 

 

 

Constantly late or Late frequently. Abseat | Attendance normal. Infrequently late. Very rarely late and
absent. Late or atéent “frequently. Doet not “| Lateneis normal. “Tl Intrequently absent. absent. Lateness and
without cause or notice. | take seriously the re- attendance better than
, porcine time. " f any others in the
= oe department.
Co mments:
Overall Compjents ifany: (Use this space for additional information) ; a _.

 

 

 

 

 

 

 

 

i NOTE: PLEASE BE AWARE THAT AN UNSATISFACTORY RATING IN ANY CATEGORY REQUIRES
AN UNSATISFACTORY OVER-ALL PROBATJONARY RATING. -_ --

QVER-ALL_VROBATLIONARY EVALUATION: ee, o Unsatisfactory — tet ee

 

 

 

  

 

UAT t / oH) 2) G) we ate cee SIGNATURE / .
DATE SIGNATURE Haske
in [aly

 

 

‘Lunderstund that my signature indicates that my supervisor
and has shown me my probationary report, it docs not iccevarily =

 
 

 

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 60 of 93

 
 

PERFORMANCE EVALUATION — FRONT OF FORM i
POLICE OFFICER - DETECTIVE SPECIALIST

 

DEC 15 1997 |e user? Pencil for ges has ONLY all
Kk Instructions .

@ Follow Guidebook |

 

PD439-157 (Rev. 9-95) (Ref. AG. 303-19)

oe: FIRST Mi. RANK COMMAND [DATE ASSIGNED
Webster Thomas P.O. PSA 8 10/91
SOON EAITY =—_ ASSIGNMENT: Patrol [Pare Agy ASSIGNMENT: 12/03/97
eae 913899 [Be periop: FRoM__1.2/16/96 _ ro __12/15/97.

@ COMMENTS ON 3 RATING ITEMS REQUIRED
© CHOOSE FROM “PERFORMANCE AREAS” & “BEHAVIORAL DIMENSIONS” ON BACK OF FORM

@ RATINGS OF “LOW” & “VERY LOW” MUST BE COMMENTED ON BEFORE
COMMENTING ON HIGHER RATED ITEMS.

SOOO22e000m Example: Lo ®DOO@OO00®
No. | 4 DOOOROODO®

Officer has ability to observe individuals or groups to detect suspicious activity
and to apprehend them.

 

   
   
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

BOOO@OGHO8®

0
No. | ODO SeOeoOea®

Officer processes arrests with above average efficiency and with limited supervision.

 

Ae ee ee eee ewer ome,

 

] MW@OOQ@OGOOm

No. 3 O©DOSDOOTOa
Not a disciplinary problem.

Officer supports department policies and guidelines,
Represents department favorably. Work reflects high level of integrity.

 

 

 

Overall Rater’s Comments: 7
Officers is always respectful and courteous to the public, supervisors, and other

officers. Officer is able to handle most situations with limited supervision. Officer is
an asset to department. Recommend maintaining current assignment. wy

 

 

i
t
i
| RATER’S NAME

Bergquist
SOCIAL SECURITY NO.

i =
POESMMANB: 1117 197

DATE:

 

  
  
  

 

 

? 1/10/98
ISH TO APPEAL THIS EVALUATION: (Ref. to A.G. 303- ~20)

 

 

‘

! | HAVE SHOWN THIS EVALU.

| RATEE AND FULLY DISCUSSEBATS CO (IF APPEALED, INITIAL AND
| CONTENTS: raters initiais £2 DARKEN BOX) ratee’s intTiaLs

 

 

 

a ‘Comments: (Must use No. 2 pencil to darken box)
A LS @ ACCURATE AND COMPLETE, CONCUR
COSEE SEPARATE REVIEWER'S EVALUATION |
2

 

 

 

 

Steven Heili Lt. PSA 8 2

i SECURITY NO. 627. NO. SIGNATURE J P ) . par 9 hy lap -

® ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT DIVISION (EVEN IF APPEALED)

 

|
| REVIEWER’S NAME (PRINT) RANK COMMAND DATE ASSIGNED 05/97 f

 

 

 

 

 

* COPY COMMAND FILE
© MEMBER COPY
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 61 of 93

 

 

 

  
  
 
 
 
  
 
  
  
 

 

 

 

 

 

ne PERFORMANCE EVALUATION i OoL ee
mm ™ TS SRL
a PD439- “157. (Rav. 9-95). _ (Ref. AG. 303-19) @ EXAMPLE: ME OM
= FST Mi © ERASE COMPLETELY TO CHAN
= Thomas . es
=a
=
a SOCIAL SECURITY NO. OPPO 8 8 BSUe
ose eS @ PO o [0 COMANHATTAN SOUTH
ome OPOSA @ @ COMANHATTAN NORTH
om © Det. Sp. @ BRONX
ose __OOTHER @ COQUEENS SOUTH
m= 7 @ @ COQUEENS NORTH
™ IF COMPLETED) ® CBROOKLYN SOUTH
mee . POLICE CADET @® ® CBROOKLYN NORTH
me PROGRAM va) @ OSTATEN ISLAND
OD. . Ee e OCOCITYWIDE/OTHER . _..
J : @ iD PRU aaMRONG Rane hase

ened Jf ENT

ASSIGNMENT

RE-ASSIGNMENT
(SPECIFY ON FRONT)

ADDITIONAL TRAINING
(SPECIFY ON FRONT)

PERFORMANCE MONITORING FOI
SPECIFIED TIME (SPECIFY ON FRON

 

 

 

 

 

       

 

—.©.CHRONIC A-. C) CHRONICB

OTHER
_@ NOT CHRONIC SPECIFY ON FRONT)

DARKEN ONLY ONE BOX

 
 
 
 

 

merci DIS

PERFORMANCE ligt | ST PAN AL Ol eA 8 |
AREAS 23 Set = gee eRe DIMENSIONS

 

 

Annual Total of Quarterly Points *

Og oO ® @ @ ® ®
oOo @®@ ®@ ® ®o fe
* See Interim Order 105, dated 7-17-95

tf a LURE: ©COPYRIGHT 1992, NEW YORK CiTy POLICE DEPT.
= GECANTRON CORPORATION 02 = aga. FASID- BO TESA92

 

 

 

 

ef

No.

 

TEE TEE CUETO pE Ean renee nna
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 62 of 93

HOUSING _\~_ TRANSIT____.

PERFORMANCE EVALUATION — RECRUIT OFFICER

CHECK ONE: =N.Y.P.D

 

A
é

4

 

 

 
  

guaname) (JESSTER isn THOMAS — aay - cesty797 company) 1-25
TAXREGE = DATEHIRED 017° 30- 7/
OVERALL EVALUATION
WELL ABOVE ABOVE MEETS BELOW WELL BELOW
STANDARDS STANDARDS STANDARDS . STANDARDS STANDARDS

=

 

 

 

 

 

 

 

xX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACADEMY, EXAMINATIONS AND PERFOR ropMaye T
ACADEMIC EXAMS: teu oom CE an

PHYSICAL SKILLS_9@ FIREARMS (P or

CPR (P or F__P_ JUSTIFICATION (P or

SUBJECT MARKS:

raw 24. ¥  pouice science 728-0 _
WATER sarety_O FIRST AID (P or na?

FINAL AVERAGE ¢3.3
RIVER TRAINING (P or nErey OC

EET ESTE
SOCIAL SCIENCE Y6-3

 

 

ABSENCES: SICK: DAYS. TIMES CHRONIC (Y or N)__*-
OTHER ABSENCES ___(Explain to the right} LATENESSES_ =
DISCIPLINE RECORD: Olsclplinary Probation? (Y¥ or N)

# STAR Reports: POSITIVE. Cs C.D.

NEGATIVE

if student received five (5) or more NEGATIVE STAR CARDS, they MUST be explained under “instruc-

tors Comments". Record ALL COMMAND DISCIPLINES to the right.

 

RATER'S RECOMMENDATIONS: Field Trng. 1. Special Monitoring __ Terminate __

—_

 

 

ae (Type ) wl a=

ES Y—| Shorr.

 

 

 

 

neuer tO wn CS see B 3 Lif —

pyre ner

ia f, (]
o ds Ai

!
if Ett Let Ch Lid Tt OSH e

WEP LIAL = ATL

 

  

LM | ou Oct
40? +e 4 mY (/ me Ktd te
By 4 Ne 2 SCO S/ens JBL A,

 

 

 

 

 

 

RATER/SUPERVISOR’S COMMENTS:

 

 

 

 

ABSENCES (OTHER THAN SICK):

 

 

 

 

COMMAND DISCIPLINES:

and 30 Hi ulin

 

 

FINAL DISPOSITION:

 

 
PART |

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 63 of 93
PART I

 

4

’ GENERAL PERFORMANCE

CATEGORY COMMENTS WELL ABOVE ABOVE MEETS BELOW WELL BELOW
STANDARDS STANDARDS STANDARDS STANDARDS STANDARDS

APPEARANCE i)

COMMUNICATIONS

Oo. 0
ShdQute  pgpesran is inpeccuble. And eat Fotal porkessiovsliom

O

 

 

C)
HUMAN RELATIONS Oo
SELF-IMAGE/DISCIPLINE v4

 

 

 

-O] pol #/ w

 

 

 

 

0
JUDGMENT/DECISION
MAKING
POLICE ETHICS
TRAINING PERFORMANCE

LAW oO o RX C)

POLICE SCIENCE O q bo O
" SOCIAL SCIENCE = iA cI L

ATR ge — he Bet ex LOA BETO L4 hie brelh LAPS MME Mee
PHYSICAL TRAINING } oO x Oo é O

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 64 of 93

f) PROPERTY RECEIPT - DISCONTINUANCE OF SERVICE {2

.

     
  

 

 

 

 

 

 

 

 

7 PD 520-013 (Rev. 05-09) 8 Sale
y - tk. dig d (af 3 19/18/2010
Rank (Printed Last, First, Mi) 710 T Casi Four Digits ; Tax Reg. No.
P_q| Webster Thomas , Of Soc. Sec. No 7?’ 913899
Date of Appointment Command
04/30/1991 Intel1-MSS
Member is SERVICE RETIREMENT O DISABILITY RETIREMENT O VESTED INTEREST

       

CO WITHOUT PAY

a5

    
 
 
 
 
   

0 EXTENDED LEAVE OF ABSENCE
13-15

1 RESIGNATION °

   
 
  

For.
“ 76.

   
  

 

  

LD, CARD 473120

3. 0.C. PEPPER SPRAY
NUMGER:
7

   
 
 
    
   
   
    

    

3. Ve s*x

4.
4.Wc

18319920

     

   

Lp

4. HELMET

    
 
   
 
  

 
  
 

  
 

. NEW YORK CITY TRANSIT
POLICE PASS METAO CARD

    

 

, LIRR POLICE PASS “_

|. METRO-NORTH RR
POLICE PASS
8. DEPARTMENT
CELL PHONE
3.
PARKING PEAT > 3304010

10, NYPD VEHICLE
IDENTIFICATION PLATE

11 DEpEFRMENE YOO

12, LAPTOP COMPUTER
(CAPTAINS AND

  
   
 
   

“
a

2.

=

  
 
 
 

    

        

Js

  
 
 

 
 

a“

 
  
 
 

13.

14,

 
 
  
 

18.

        
  
  
  
 
 

     

 
  

   

%,

ey ree

  

 

VOUCHER

ZWU2ZS8

   

VYK8927

 

Semi Aut

  

eo2z2s6

 

38 REvolver 172-08603

  
  
   
 
 

BKP3304 petz2se

 

38 Revolver

 
 

  

 

YES
03/02/2011

  
  

Unused Summonses Retumed?

 
 

 

 

 

é ne et “9 ~
ey
WAIVER TO CD APPROVED Rank, Name, Command * a cea
BEGIN TL. 1 DISAPPROVED
Remarks:
*y a

 

~ = “a iN
PREPARED ['aUiers [Name Panes CL AA. TSispatre,7\ CAN OAR
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 65 of 93

  

 

 

 

 

 

F PISTOL LICENSE , a:
OY waunny nesronse voter ___ 11/24/2010
— TOPOLICE AGENCY CONCERNED — ,
This is to certity the following: ; .
Name (Last, First, M.i} Soc. Sec. No.: Tax Reg. No.:
WEBSTER, THOMAS XXX-XXB | 913899
e Pensionabie appointment date as a Police Officer, City of New York Police Department 04/ 30/ 1 oot
te,
© petvemendate __ 04/30/2011 nan POLICE OFFICER

 

(Date)

® The above named member has applied for retirement from the New York City Police Department which is to take effect on
04/30/2011 asot__ 11/22/2010 clearance has been obtained from the following Police Department units:

® This member tas no record of mental Iliness and Is presently authorized to carry firearms.

(Date)

® Presently, said member is not under investigation which would preclude the issuance of a pistol license.
DET. REYES IntemalAfeirs Burcauon 11/22/2010

Vatitied by
1: (Date)

® Said member has no disciplinary action pending.
P.O. IAZZETTI Central Personnel index__ 11/22/2010

(Oata)

SGT. MIU Department Advooate's Ofte 11/22/2010

(Date)

Verified by
Veritied by

© wnhamnsaneicr Rive [Jk  ncoy SGT. MIU

aC wa
fof cn EES
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 66 of 93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFF DUTY EMPLOYMENT APPLICATION “For Alfie
PO 407-164 (Rev, 08-06)
BU NEW APPLICATION CORENEWAL CU APPLICATION CHANGE «EL TERMINATION [P88 15/10 pn Duty Work Numbeg
Rank/S , First ML aes
P.O. WEBSTER, THOMAS ° intel l/M.s.S.
Shietd No. Tax Registry Number |Last 4 Digits ial Security No. | Date of Appointment Home Telephone Number
13415 913899 : 04/30/91 845 781 4102
Home Address City ‘ County ZIP Code
d Monroe Or. 10950
Outside Employer (Name of firm or person for whom you wil ) 0 INDIVIDUAL Tetephone Number Pct.
_Semper Fi. Landscaping _ 7G]. Y= §) COMPANY 52388000 __| Monroe
Employer's Address CY UL? 7 [Cty County State |ZIP Code
429 Roundlake Park Rd. . Monroe Orange N.Y. | 10950
Describe the Type of Business (i a guard service, give N.Y.S. License Number}
Lawn Care
INDICATE EXACT LOCATION OF EMPLOYMENT NAME AND ADDRESS OF INDIVIDUAL TO BE GUARDED (if applicable)
Name Address Telephone Number -Precinct

 

Indicate Work Schedule and Describe Specific Duties and Responsibilities:

Work to be performed mainly on RDO's and a few hours a week before tour begins (No more tha
20 hours a week) Performing Lawn Maintenance
PROPRIETARY INTEREST
DO YOU HAVE A PROPRIETARY INTEREST IN THE BUSINESS? ff YES CI NO.
DO ANY OTHER MEMBERS OF THE SERVICE HAVE A PART OWNERSHIP IN THIS BUSINESS? 1] YES GENO.
IF YES, IDENTIFY: RANK/TITLE NAME CMD.

DO YOU INTEND TO EMPLOY ANY OTHER PERSON TO WORK FOR YOU IN A WATCHGUARD SERVICE CAPACITY? 01 ves I NO.
YOU DO, YOU MUST HAVE AN.Y.S. WATCHGUARD LICENSE BEFORE YOU CAN RECEIVE APPROVAL AND BEFORE ANYONE CAN BE APPROVED TO WORK FOR YOU.

| HAVE WATCHGUARD LICENSE NO. . 00 YOU EMPLOY OTHER MEMBERS OF THE SERVICE? CI YES @ NO. IF YES, IDENTIFY:

 

 

 

Rank/Title Name Command Rank/Title Name Command

WILL YOL BE EMPLOYED BY A MEMBER] IF YES, RanW/Titie Name Command Off-Duty Work Number
OF THE SERVICE? 0D ves GENO | IDENTIFY:

DOES THE BUSINESS IN WHICH YOU WILL HAVE A PROPRIETARY INTEREST OR YOUR OUTSIDE EMPLOYER HAVE ANY BUSINESS
DEALINGS WITH THE CITY OF NEW YORK? DO YESX) NO ,

If the answor is “Yes,” the New York City Charter ganeratly prohiiiis such outside k in certain ci is alowed end the b

 

should be directed to read Patrol Guide procedure 205-40 and advised to call the Lega! Bureau for further guidance. shooed papawenk share o noleor of tw Charter

requirements or approval by the Deputy Commissioner Legs! Matters the eppfication must be denied.

List all currant outside employment approval you wish continued ‘Total hours work per
week

| FULLY UNDERSTAND THE CONDITIONS OF ADDITIONAL nkiTitte PT ZA Date
EMPLOYMENT AND SHALL ABIDE BY THE GUIDELINES OF o
THE POLICE COMMISSIONER. £0 é. A AS SO

JO BE COMPLETED BY APPLICANT'S COMMANDING OFFICER .
NUMBER OF TIMES ON SICK REPORT IN THE LAST Two Years. Lwo_times
TOTAL NUMBER OF DAYS ABSENT WHILE ON SICK REPORT iN THE LAST

Two YEARS: Ten

 

 

ORR NARY ACTION IN THE LAST TWO YEARS

RECOMMENDATION:
BOROUGH QOMMANDER/COUNTERPART (Security Related Fields Only)

APPROVAL
Date Rank/Sh

 
  
 

 

 

COMMANDING OFFICE ; ay .
GAPPROVAL (have interviewed the applicant and find no conflict with the Police Commissioner's Guidelines

Cl CISAPPROVAL (Indicate FEBsONS)5
Date

iif

TO BE COMPLETED BY EMPLOYEE MANAGEMENT DIVISION
RECEIVED ay ATDAL DOES DESCRIPTION SPQUTIES (intent to hire shen)
OC] PERSON ip. Y-, INDICATE NEED O iy YS, WAIGHGUARD LI O ves Poe
A oy) IF YES, Proof of

RECORDS CHECK: INTELUGENCE OIvisiOoN RECORD
RECORD

IDENTIFICATION SECTI@N LJ RECORD
ONO RECORD

FINALACTION: APPROVED JRenk/Neme

 

 

PAWL
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 67 of 93

}} DOMESTIC VIOLENCE INQUIRY
or 472-090 (3-97)

 

3 INQUIRY REGARDING CONVICTIONS FOR
MISDEMEANOR CRIMES OF DOMESTIC VIOLENCE
. Pursuant to Title 18 U.S.C. Section 922 (g) (9)

To: All Uniformed Members of the Service and Civillan Members of the Service when their dutles require possession
of a firearm and/or ammunition.

The purpose of this form Is to obtain information that will assist the New York City.Police Department in determin-
ing whether any of its members have been adversely affected by federal law, Title 18 U.S.C. Section 922 (g) (9). You are
directed to complete this form and retum It, within ten (10) working days of your receipt of the form, to your Commanding
Officer. Failure to See this form truthfully a within ten ne °) days of receipt may t result in ee action.

 

Members may seek the advice at counsel and/or a line organization representative prior to responding to the
questions contained in this form. However, the form must be completed and submitted to your Commanding Officer
within ten (10) days of receipt.

*

1. Have you ever been convicted of a Miedemedhor C of Domestic Violence, in any court, anywhere,
including a military tribunal? Indicate: [=] YES NO

A "Misdemeanor Crime of Domestic Violence" is defined by 18 U.S.C. 921 (a) (33) (A) as follows: An offense that
(i) is a misdemeanor under federal or state law and (ii) has as an element, the use or attempted use of physical force or
the threatened use of a deadly weapon, committed by:

a.- A current or former spouse, parent or guardian of the victim.

b.- A person with whom the victim shares a child in common.

c.- A person who Is cohabiting with or has cohabited with the victim as a spouse,
parent or guardian.

d.- A person similarly situated to a spouse, parent or guardian of the victim.

2. if you answered “yes” to question No.1, provide the following Information with respect to the conviction:

 

 

 

 

Court/Jurisdiction
Docket/Case#
Statute/Charge
Date Sentenced
if you answered “yes" to question No. 1:
a. Were you pardoned? Indicate: 1) ves NO
b. Was your conviction expunged? Indicate: DJ YES |} NO
c. If any of your clvil-rights were removed as a result of your conviction, have all of your rights been
restored? indicate: Cl] N/A (0 Yes (J No

3. If you answered “Yes” to question 2a, b or c attach coples of documenta verifying your response.

pant PO. ame [harness Webster sya U582F

 

 

 

 

Shietd# 3 of Command B- 8 . Date of Appointment ¥- S O-7f
oarele 3-97 Signature ay =
Witnessed by: eS
ss cai
Superfigory Officer (Signature)
12% ¥ 3430

 

ifs [97 Shield#
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 68 of 93

on,

SYCHA 060.0748R (4/83) aon CITY HOUSING AUTHORITY - POLICE DEPARTMENT
PROBATIONARY POLICE OFFICER - FIELD TRAINING EVALUATION
REFER TO ADMINISTRATIVE GUIDE PERSONNEL EVALUATIONS

 

 

 

SURNAME FIRST MI, RANK COMMAND
WEA. Ti OTL LO FEA x

CS MAM ont BEd | TAX REGISTRY NUMBER DATE ASSIGNED TO FIELD

pr “eet es TRAINING COMMAND
190 C2Z Woy G,£7 2¢
Fl INING COMMAND DATE PREPARED RATING PERIOD

£S fF ac y Sage __\Pevbhrfe, Trurhely |

 

 

 

 

 

 

 

OVERALL EVALUATION

Should be consistent with the pattern of rating on the interlor of the form

WELL ABOVE ABOVE MEETS BELOW WELL SELOW
STANDARDS STANDARDS STANDARDS STANDARDS STANDARDS
5 4 3 2 1

RATER COMMENTS

From your knowiedge and observations, indicate your general assessment of the individual's overall performance.
This should reflect the standards on the interior of the form, include comments as to strengths, weaknesses and career
potential. If standard has not been met in any phase of training - specify. Consult all available records, recorded

observations of Field Training Officers before making comments.

Evaluations based, either wholly or in part, upon considerations of a student officer's race, color, religion, sex, national
origin, age or sexual preference are strictly prohibited by law.

The Aboud OL cr Of eruss To Cltripey foln O Stu tirres.
ae ae LE Wikliiy JOM COG Mr Séck Ut PRbie war
Catonors TAs 0 osly LOK], UROT Getleoy. hee Aberu-
Lemay tts (705 y ono What £0 Chey Chiari UA hf Huy Aas
O- Srckress - =
O° Cafereyss z Pen

 

1 have shown this performance evaluation to the 2 YA ae og
ratee and have fully discussed its contents: + fé. zt {, J nh Ahh
RATERS INITIALS i is om

| have reviewed this performance evaluation: —aee eee pArgs-
pe INITIALS DA “f

Request Appeal ves note

RATING & REVIEWING OFFICERS
Include rank, name, command and signature of aff participants in the Evaluation. Conference.
THE IMMEDIATE SUPERVISOR OF THE RATEE SHALL BE LISTED FIRST.

* ches

   
   
  
 

f 4 | , : , i, < é, me ‘
2 Sop F.twarkl We : ‘Ft SB L fer
3¥ 0 _ hemos ; [ lobster PSA: 4 Vhones A Led

5 WELL ABOVE STANDARDS: Rarely equaled in exceeding requirements. Outstanding in all standards of performance for this task.
4 ABOVE STANDARDS: Clearly exceeds requirements; goes beyond job demands. Has displayed strengths in ove
3. MEETS STANDARDS: Meets ell expectations. Does the job well. No major weaknesses displayed in the ov
2 BELOW STANDARDS: Does net consistently meet standards. There are areas which need improvement in srder to become satisfactory.
1 WELL BELOW STANDARDS: Falls to meet recuiretrients. Does nat rennond ta iob damends. or has dianlavad sinnificant waalmacase

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 69 of 93

=

 

. fem
V¥. HUMAN RELATIONS Woll Above Above ‘ Batow Well Below
5 a 2 1

Comment: Sf, ” :
_ Of heen Gesgs V4 Cory WI10A Te fb, « tho
Fh nw OL: fank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(circle one)
1. Does officer accept criticism? §€4)3 2 1
2. Does officer accept direction and orders? 5 & 321
3. Does officer exchange information with athers? 5 af3) 21
4. Does officer offer equal service to all people predicated on need,
regardless of ethnic or racial background, economic class, sex or
status? 5 4 @® 21
5. Does officer look at things from the others point of view? 5 1@) 21
6, Does officer explain his actions to people in order not to appear
arbitrary? 5 4) 21
7, Does officer control feelings and emations? 5 4(3) 21
Vi. ETHICS Well Aboyo Above Cs) "rawcte Below Woll Below
5 4 3 2 1
Comment: 94 chro Fw. a c
Avo et Officine faéa7s / 2 Os crews ME 5 ers ed hypins OMT n~
‘he SGeat rere, LE Frrers hp ne GQ 1OPA Ag MPG ¢
UH? MG GABTVON, ”
1, Does officer avold compromising situations? 5 X'3)2 1
2. Does officer's performance comply with the Department's ant-
coruption policy? 5 a3) 21
3. {s officer willing to be unpopular with peers in order to adhere to his
or her principles? 5 4) 21
4, Does the officer place emphasis on the fair and impartial treatment
of the citizens he/she serves? . 5 3 j\2 1
‘ —
Total Tours For This Period _. ZL O
Tours Assigned To RMP =
Tours Assigned To Foot Patrol "2
Tours Assigned To Other Duties ZL
(Specify nature of assignments) COUT
Tours With Qualified Field Trainer _ /O
Print Name (Field Trainer) Command Tax Registry No.
1 Loon,
ie LO & LY ky

 

Print Name (Squ, Supervisor]

Tax Registry No.”
Sai. Shoncot Ne Geer p DAB THS'He0

 

 

 

Si

 

 

POZE hn Ds Za ldL Ways

 

Reviewer's Signature a wo Print Name _ La Rank : .Command
ET \Crory Geek |r| ¥-

 

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 70 of 93

a”

WV.CHA SS0.0TAABA lafas) - NEW YORK CITY HOUSING AUTHORITY - POLICE DEPARTMENT

REFER TO ADMINISTRATIVE ONDE:
- PERFORMANCE; EVALUATION — POLICE. OFFICER = PERSONNEL: EVALUATIONS .. Loo,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SURNAME FIRST. MI. “RANK COMMAND |
4. | Webster . Thomas =a PSA 8
SOCIAL SECURITY NUMBER TAX REGISTRY NUMBER ‘DATE ASSIGNED TO COMMAND —
190611 April 30,1991
PRESENT ASSIGNMENT . DATE OF PRESENT ASSIGNMENT
PCO Eastchester Houses ‘ Present
2 ANNUAL (XX) oe, INTERIM ( ) PROBATION ( )
DATE PREPARED__-!=95 TRANSFER ( )
- OVERALL EVALUATION .
Should be consistent with the pattem of rating on the. Interior of the form. A member's overall rating should not be
affected by his/her relative ia in the ne
3. STANDARDS STANGARDS OJ STANDARDS STANDARDS E] STANDARDS |
RECOMMENDATION
Remember that recommendations for assignment are subject to accountability ‘siandards,
4. CONTINUE IN PRESENT ASSIGNMENT £xx )
NOT. RECOMMENDED FOR DETAIL ( )
TRANSFER = ¢ ) Specity
ADDITIONAL TRAINING ¢ ) Specify.
OTHER ( ) Specify.

5. | RATER COMMENTS — Indicate your general assessment of the, individual's overall ‘performance. This should
reflect the standards on the interior of. the form,. which are derived from. the - ‘specific
dimensions in the Evaluation Guide. Include comments as to strengths, weaknesses end
career potential.

Officer Webster has a good arrest record, he is able to use all the facts
available and take control of a situation. He interacts well with others
including the community. He is an asset to the PCO program.
i-sick call 3 tours
3-EPBs
| have shown this performance evaluation to the “4 /-/ GAS
ratee and have fully discussed its contents ee a RE INGIALE a
1 wish to appeal this performance evaluation —aaEEETNIS TE
Request Appeal YES NO KR
6. | Name (typed) Rank Command Date Assigned to Command
Andrew Brigida fy PSA 8 May 23,1988

 

 

 

 

 

he Tax Registry Number Social Security Number
7 hs 742120 XXX-XX-XXXX

~ 6 Dame ee CS ee ee ee

 
. STANDARDS

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21

oO

officer

Officer
others.

— =

Page 71 of 93

 
   

is véry’ physically fit ane

iv
wh

i | i : “e :
a ss 7 “ tw a 4
*f hae Fo ;

4 rs aes = Be
interacts well tih others and: is able to express his views-an

    

dy ye on i
| ideas. to

 

CO

Officer

Oo a Oo Oo

is sensitive to thé needs of the community.

 

OQ

Officer

oa a

works well’ with the community’ regardless of ethnic backround.

 

0

Officer

Ex] Oo oO

uses all the facts available and takes correct action.

 

0

Officer

O EI

adheres to Department policies.

O

 

Oj

Officer

0 Ez] CI

has good self confidence.

 

CO

Officer

C] El Cl O

is respectfull and is helpfull toward individuals.

 

Oo

 

Officer is. able to adapt to situations and his behavior in regards to use of force
is well within Department policies.

CJ ' Ed CI CI CO
Officer has good street knowledge and uses his knowledge to take correct action.

 

C

Officer

El CJ Cl. O

has good street skills , is prompt to work location aud aye good arrest

activity.

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 72 of 93

* game -RYCHA c000748R (we) —NEW YORK CITY HOUSING AUTHORITY - POLICE DEPARTMENT
; PROBATIONARY. POLICE OFFICER - FIELD TRAINING EVALUATION
"REFER TO ADMINISTRATIVE GUIDE PERSONNEL EVALUATIONS

  
  

 

 

 

 

 

 

SURNAME FIRST . Mi, RANK COMMAND ;
WeSsre@ —THomas FPO |. FSA B
SOCIAL SECURITY NUMBER TAX REGISTRY NUMBER TiNccoAu
| = - ae 1900 II __l-.@- 9)
FIELD TRAINING COMMAND DATE PREPARED RATING PERIOD
Psirx 3 1~2|- 4) From Jl-@ T H-Dp

 

 

 

OVERALL EVALUATION

Should be consistent with the pattem of rating on the Interior of the form

WELL ASOVE ABOVE MEETS BELOW WELL BELOW
STANDARDS STANDARDS STANDARDS STANOARDS _ STANDARDS
CJ A CO 2
5 4 3 2 1-

RATER COMMENTS

From your knowledge and observations, indicate your general. assessment of the individual's overall performance.
This should refiect the standards on the interior of the form, include comments as to strengths, weaknesses and career
potential. If standard has not been met in any phase of training - specify. Consult all available records, recorded
observations of Field Training Officers before making comments.

Evaluations based, either wholly or in part, upon considerations of a student officer's race, color, religion, sex, national
origin, age or sexual preference are strictly prohibited by law.

OFFice® Sows P& WillTwowess TO LEAen
Ane Kas A PoSiTive PTT\T. 02 TOunerg Police.
Wok, OFFIcen HAs Haadleg well ALE.
TASES. ASSICwenr .

‘NO SICK CALLS |
No LaTerescec.

 

| have shown this performance evaluation to the } }
tatee and have fully discussed its contents: _P : Til. it f24 {4}
RAT#PS INITIALS AATEES INITIALS DATE
| have reviewed this performance evaluation: TU - [l- al “4 \
FATEES INITIALS OATE
Request Appeal! vesO no wo

 

RATING & REVIEWING OFFICERS
Include rank, name, command and signature of all participants in the Evaluation Conference.

We BREMEN ATE COENEN AAR AP Tor marr Aided) RE RT R eae
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 73 of 93

 

 

 

 

 

| sldebume? ue thy :
2. Is dross appropat ft asgnmont a Je . © 321
3. Does the officer care fér, service, and maintain Department equip- °

ment (R.M.P., portable radio, etc)? Oe. 321
4. Are uniforins tlean and serviceable? (S43 2 1

I. COMMUNICATION SKILLS "Well Above Above = O Below °~ Well Below
5 eo (2) 2 1

Comment: i

a Hes Good Commnastcagion SELLS.
ores wo WiTeSs coveisely

OF Fite SpeABs Well A

 

1. Does the student officer write clearly? 5 4@2 +
2. Are reports complete? 5 4(3)2 1
3. Does the officer use words properly? 5 4 @e
4. Boes officer write concisely, or doss ke Write > unnecessary facts ‘and me
information? : . 5 4 @2

5. in preparing ICR's, arrest reports, etc., does tha officer have the
ability to articulate thé situation, as it happeried, and havé knowl-
edge of the elements of the offense involved? “5 5 iQ 1.

 

 

fil. JOB KNOWLEDGE Well Above sear oa a _ Well Bejow

Comment:
OFFICE Q Shows A Willewess PO LEAN

PLL Aspects. OF POLI Ce WOE .

 

un
a
wD
~

1, Does the officer adhere to Department procedures and guidelines?

a
Do
rt
—_

2. Does the officer utilize services and resources available?

. 3. Does the officer control crime scenes and gather pertinent
information? 5 4 @ 21
4. How well does officer handle emeigencies? wks 4.3 2-4

5. Do the officer's actions indicate. Anowledge of the side of Leo te
necessaly to Stop & Frisk; Artest} or Search? “ee m ae Mo bsaat gs

e Does this officer protect the fights‘ of individuals arrested?= * 8 4 (3) 2 4:
7, Does officer know essential crime elements?

oa
oY
@)
ws
y

 

a
B=
®
be
—_

8. Does the officer tecognize and act on summonsable offenses?
NYCHA 080,074-F (4/83)

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 74 of 93

 

a

N, PERFORM TANCE . WellAbove Above! wet Below —- Well Below
5 2 1
ORFica® Hay -Apmdeer wel, AUX TIES

Asssanen Tr ACLOLDAMCe Wd His. . Bepepience

 

 

1. Does the officer use caution and follow procedure when approach- —

: ing a vehicle? Urs 4321
2. Does officer safely respond to scenes of crimes and emergencies? 5 4@)2 1
3. Does officer control movements of suspicious persons/prisoners? 5 4 @2 1
4. Does offer maintain visual contact ‘with suspicious persons .and-

hisfier paltner? : 8 4@2 1
=
5a-DoéS" officer properly use restraining holds? 5 4 @ 24

m =
6.58 officer Physically capable in volatile situations? s 4 We 4

ae OT .
“7: dn ‘a®onflig situation, is officer able to contral others using Verbal

compendia 5 4 (8) 21

. Mr : a
8. Doss, sfficéP foresee problems and plan solutions? 5 4 Q 24
9. Is officer in accord with command poficies and concemed with

community response? : 5 4@ 2 1

10, Does this officer have courteous driving habits? s 4@)2 14
11. Does officer have the ability to drive vehicle and use radio

simultaneously? 5 4 @ 214
12. ‘Does officer maintain control of vehicle and observe activity outside |

the R.M.P.? 2 § 4@2 1
13. Does officer use proper speed for driving conditions? | “ 5 4 @) 24
14. Does officer demonstrate proper use of turret lights and siren? 5 4@2 1

n
a
cy)
wn
ay

415. Is officer calm in stressful street incidents?

 
1

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 75 of 93

—_ eee
qe OM rie ey ea wee
a; teeny AL Se SO

 

 

    

2.. Does officer accept direction and orders? 5
8 Does eer echeige maton th aor a
4. Does officer offer equal service to all people predicated on need,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ragardiess of ethnic or racial background, economic class, .88X OF ;
status? - "6 4 ®©e 1
5. Does officer look at things from the others point of view? - 5 4 @ez 1
6. Does officer expiain his actions to people in order not to appear 7
arbitrary? 5 4 >» 1
‘7. Does officer control feelings and emotions? . 5 s()2 1
Vi. ETHICS Well Above Above ts} Below Well Bolow
5 4 ‘2 1
Comment:
zB
2.8
1. Does officer avold compromising situations? 3 i x, BO 1
2, Does officer's performance comply with the Department's anti- £ =
comuption policy? BBs «@2 1
3. Is officer willing to be unpopular with peers in order to adhére to his .
or her principles? "5 aC 2 1
4, Does thea officer place emphasis on the fair and impartial treatment
of the clizens ha/she serves? s 4@e 1
Total Tours For This Period __// © TERT
Tours Assigned To RMP ___ 2 PEEVE [*
Tours Assigned To Foot Patrol g NOVO $994 |
Tours Assigned To Other Duties __ ©) BSBA |
. PEE 724 ~ 4
(Specify nature of assignments) Nf ——
Tours With Qualified Field Trainer | 0
Print Name (Field Trainer) Rank | Command Tex Registry No.
James F. DALY PO. | PSAY "WHoygr
Print Name (Sqd. Supervisor) Renk | Command Tex Registry No.
Soy Dopack Mc Crent ts 15a’ BAS WS54Hed
Rater Signature (Print & Sign) U
SIanwes Deby pi “&- by.

 

 

 

VIL WV bec ee yp Vac be, it ae |
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 76 of 93

WYCHA 060,0748R (4835 —NEW YORK CITY HOUSING AUTHORITY - POLICE DEPARTMENT
@ PROBATIONARY POLICE OFFICER - FIELD TRAINING EVALUATION
REFER TO ADIINISTRATIVE GUIDE PERSONNEL EVALUATIONS. —

 

 

 

WBE Thames | LF “FEBPE

SOCIAL SECURITY NUMBER TAX REGISTRY NUMBER DATE ASSIGNED TO FIELD

(Beygeseeye 199642 \Nev:G. 2704 _|
ES#E ix. ¥, f3¢¢___\ uly, fy |

OVERALL’ EVALUATION ‘

 

 

 

 

 

 

 

Should be consistent with the pattern of rating on the interlor of the form

WELL ABOVE ABOVE MEETS BELOW WELL BELOW
STANDARDS . STANDARDS STANDARDS STANDARDS STANDARDS
5 4 3 2 , 1

RATER COMMENTS

From, your knowledge and observations, indicate your general assessment of the individual's overall performance.
This should reflect the standards on the interior of the form, include’ comments as to- ‘Strengths, weaknesses and career
potential. if standard has not been met in any phase of training - specify. Consult all avaliable records, recorded ©
observations of Field Training Officers before making comments.

Evaluations based, either wholly or in part, upon considerations of a student officer's race, color, religion, sex, national
origin, age of “sexual preference are strictly prohibited by law.

ThE R05 Oo BOifinEs Je Celrtmaty Loloy foro Moree.
‘ c
te Ze Wi Lboes (OL, MOO Sek when Poticg Ue
Crtorems Tasics lily AGH, WWhOT Dahoy. hie sles
Leagg tos “NY ang? what Wifeewo Ww Lyte us Arf Muy Zriston,
O- Srcetress
OO’ CHofenes

| have shown this performance evaluation to the
Ue T) LJ) Zz

ratee and have fully discussed its contents: i
RATERS INITIALS RATEES {NMALS ON

. 7T [aA-d 5 ~H
| have reviewed this performance evaluation: ant bl i - A-d /

DATE
Request Appeal yes no BR”
x RATING & REVIEWING OFFICERS
Include rank, name, command and signature of ali participants in the Evaluation Conference,

Te USAT SAA AAR AT TI PARP Mita NE PATER Mes
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 77 of 93

 

 

 

" gideburns?: ©

 

 

2. Is dross appropricte for assignment? Gy 3 24
3. Does the officer care for, service, end maintain Department equip- -
ment (R.M.P., portable radio, etc)? 5A 321
4. Are unifomis clean and serviceable? (Ex 321
Hi. COMMUNICATION, SKILLS WoliSove — a . “

 

1. Does the student officer write clearly?
. Afe reports complete?
. Does the officer use words properly?

> ® WN

. Does officer write concisely, or does he write unnecessary facts and
, information?

ign

in preparing ICR's, arrest reports, etc., does the officer have the
- ability to’ articulate the situation, as it happened; and fiave'know-

edge of the elements of the offense Involved? .

s'@)s

he

 

a

 

Well Below

ca ,

Comment: os Fhe. rewuri OF Jone or Tos, Uso stunye rt

i. JOB KNOWLEDGE

Er Pecan Dares WGA Ade Bxference

 

1. Does the officer adhere to Department procedures and guidelines?

5 4(3/)2 1
2. Does the officer utilize services and resources available? 5 4 Gz 1
3, Does the officer control crime scenes and gather pertinent

5432 1

information? /¢
.,4. How well does officer handle emergencies?

os 8 Do the officer's actions indicate knowledge of the standards of proof .
I? ‘ “necessary .to Stop & Frisk, Arrest, or Search? =<

"’ “6. Does this officer protect the rights of individuals arrested? :
7. Does officer know essential crime elements?

 

: 8, Does the officer recognize hd act on summonsable offenses?

 

NYCHA 080.074-R (4/83) /

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 78 of 93

 

‘le IV. PERFORMANCE . Wo Above Meets Below Woll Below
4

Comment: eff, certs firboomorté Fe to BOM ICE (07 77 Caond
ex Gui astises Bx fFROSEBS « yr Kft KE bmi lotr ;

With pig foley brs [Prolires. Chica Ken ft
Min Sc F h-0 Ge dn Gio Betas eagé Jods CorcSeracasng |

 

‘1. Does the officer use caution and follow procedure when approach- one)

__ ing a vehicle? We § 4321
2. Does officer safely respond to scenes of crimes and emergencies? 5 4@2 1
3. Does officer control movements of suspicious persons/prisoners? 5 aG@)2 1

"" 4. Does: officer maintain visual contact with suspicious persons and S De i
hisfier. partner? ui. 44/3 21

3
5, Does officer property use restraining holds? oF 21

iy .
2
~
os

6. ts officer physically capable in volatie situations?
7, In a conflict situation, Is officer able to control others using verbal cS

yutrthf

” eommands? _ sts 21
8, Does officer foresee problems and plan solutions? i 54 OE 1
9. Is officer in accord with command polictes and concemed with

community response? 5 4 G2 1
10, Does this officer.have courteous driving habits? 5 4G)2 1
11. Does officer have the, ability to drive vehicle and use radio

simultaneously? mig § 4321
12. Does officer maintain control of vehicle and observe activity outside -

the R.MP.? 7 sG)3 2 1
13. Does officer use proper speed for driving conditions? | 5 4) 3 21
14, Does officer demonstrate proper use of turret lights and siren? s@)3 2 1

 

45. 1s officer calm in stressful street incidents? 5 af6\2 1

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 79 of 93

 

 

   

1. Does officer accept criticism?

Does officer accept direction and orders?

Does officer exchange information with others?

Does officer offer equal service to all people predicated on need,
regardless of ethnic or racial background, economic class, sex or
status? 5 4 @)2
5. Does officer look at things from the others point of view? s 4(3)2

6. Does officer explain his actions to people In order not to appear
arbitrary? 5 4(3) 2

7. Does officer contro! feelings and emotions? 5 4(3) 2

- 9 NS

 

 

Comment: OFFA Me GnggS Fh C972
Aor. Cerfgring. Stank, E PE M8 8 crue BEDE

aun capone

Vi. ETHICS Wwenlabove Above Oo. * Below Well Bootw
; ' :

 

= & a
go &
t. TBs Foor avoid compromising situations? 5 4(B)e
2. afficer's performance comply with the Department's anti-
” Bhruptiin policy? s 4(3)2
3. Is officer willing to be unpopular with peers in order to adhere to his

or her principles? 5 “8)2
4. Does the officer place emphasis on the fair and Impartial treatment

of the citizens he/she serves? § 4f3"\2

 

 

Total Tours For This Period
Tours Assigned To RMP
Tours Assigned To Foot Patrol
Tours Assigned To Other Duties
(Specify nature of assignments) LAG
Tours With Qualified Field Trainer —_/O

 

 

   
  
 
  

 

Print Name (Field Trainer) Command Tax Registry No.

 

iv STL PYGLY

 

 

 

 

eer -| Rank Tax Registry No.
Sa: Fhorred nc Grer| Sef "PSAs TUSHO

Vie fle. VAT

 

 

P Me LLL [Passions Lo |

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 80 of 93

‘es Oe oe
 @ 3. " NVCHA cen.arakn (we —NEW YORK CITY HOUSING AUTHORITY - POLICE DEPARTMENT
i “PROBATIONARY POLICE OFFICER - FIELD TRAINING EVALUATION
“_REFER TO ADMINISTRATIVE GUIDE PERSONNEL EVALUATIONS
| 4. . S " : A
i 4" . me t
- FIRST ML. ~ RANK

 

 

 

 

 

 

 

 

 

WNebsrez. — LhomMas . PPO —+SA 8
SOCIAL SECURITY NUMBER TAX REGISTRY NUMBER DATE ASSIGNED ‘TO FIELD
pvc ‘TRAINING COMMAND
| SyRepRME ES | 9001 Tene
FIELD TRAINING COMMAND DATE PREPARED RATING PERIOD .
TSA 6 42-19-91 From 42-5, /2-19
OVERALL EVALUATION ‘
Should be consistent with the pattem of rating on the interior of the form
WELL ABOVE ABOVE MEETS BELOW WELL BELOW
STANDARDS - STANDARDS STANDARDS STANDARDS - STANDARDS:

5 a 3 2 1

RATER COMMENTS - ‘

From your knowledge and observations, indicate your general assessment of the individual's overa’ performance.
This should reflect the standards on the interior of the form, include comments as to strengths; weaknesses and career
potential. If Standard has not been met in any phase of training - specify. Consult all available: records, recorded
observations ° ‘of Field Training Officers before making comments.

_ Evaluations based, either wholly or in part, upon considerations of a student officer's race, color, religion, sex, national
* origin, age or sexual preference are strictly prohibited by law.

petireded, He debe vo he

 

 

 

| have shown 'this performance evaluation to the : ¢ } .
tates, and have fully discussed tts contents: ] Ay VU LZAG GY
; RATEsS INITIALS. RATERS TALS. 5, “OOATE
| have reviewed this performance evaluation: =r 42-19-94 . oy
oe RATEES INITIALS DATE Sel

Request Appeal ves O No BY

RATING & REVIEWING OFFICERS
Include rank, name, command and signature of afl Participants ir in the ienEvenuation Conference.

en tere ee ees eee eres ee eee ee —_ —--—

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 81 of 93

 

 

 

"sideburns? *

 

 

2. Is dress appropriate for ascgnmeni? 4s ® 4321
3. Doss the officer care for, service, end maintain Department equip- me
ment (R.M.P., portable radio, etc)? @4321
4. Are uniforms clean and serviceable? . ®4 3 2 1
I. — SKILLS Well Above roy . Moste aoa Woll Below

oe i ni prt

 

1. Does the student officer write clearly? 5 @.3 21
2. Are reports complete? 5 (4) 3 2 1
3, Does the officer use words property? 5@3 21
4.' Does officer write concisely: or does he write unnecessary facts and
information? - 5@3 211

5. In preparing ICR's, arrest ropomte! ete., does* ‘the officer have’ the: .
ability to articulate the situation,-as it happened, and have knowl-

 

 

foe - edge’ of-the elements. of the offense involved? . _ . 5 4@2 1
7 5 . a : ' 7
Ill, JOB KNOWLEDGE’ * "Well Above SS _ Below - WellBelow *
6 3 2 1

   

 

 

1. Does the officer adhere to Department procedures and guidelines? 5 4@2 1
2. Does the officer utilize services and resources available? 5 4@2 3
3. Dass the officer contro! crime scenes and gather pertinent

information? 5@3 2 1.

. "4. How well does officer handlo"emergencies? . - 6 @ 3a.

" 5. Di the officer's actions indicate knowledge of the standards of proof oo . tome "

necessary to Stop & Frisk, Arrest, or Search?: 8 Sa eg @a-a-a

- 6. Does.this officer protect the rights of individuals arrested?. Lot 5 @re 4

7. Does officer know essential crime elements? 532 1

8. Does the officer recognize and act on summonsable offenses? 5 6)3 2 1

 

 

NYCHA 080.074-R (4/53)
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 82 of 93

 

“2 <> b IV.” PERFORMANCE . Woll Above. eB Moots Below. Well Below
3 2 4

~

 

 

1. Does the officer use caution and follow procedure when approach- (etcte one)
“*ing a vehicle? 5.@3 2 1
2. Does officer safely respond to scenes of crimes and emergencies? 5 @s 21
3, Does officer control moverrients of suspicious persons/prisoners? 5@3 21
4. Does officer maintain visual contact with suspicious persons and
his her . partner? . 5 @3:2. 1
5. Does officer propetly:use restraining hols? “OS 5 4@2 ‘1
6. Is officer physically capable in volatile situations? 5@3 2 4
‘7. In a@ conflict situation, Is officer able to control others using verbal
commands? oo § ©3213
8. Does officer foresee problems and plan solutioris? 5321
9..J8 officer in accord with command policies ‘and concemed -with un i
ygemmunity response? ' Ss , 5 @ 321°
10. Does this officer have courteous driving habits? 5321
11. Does officer have the abllity to drive vehicle and use radio
simultaneously? 5 1
a
12. Dees officer maintain control of vehicle and observe activity outside
the R.M.P.? 5@3 2 1
13. Does officer use proper speed for driving conditions? _ . 5@3 21
14, Does officer demonstrate proper use of turret lights and siren? 5 4(92 1

 

 

15. ts officer calm in stressful street Incidents? RfAIA DO 4
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 83 of 93

a

fa a

eee age
aie ta Fe
uiesPsh 8s

 

 

 

 

St eee erg rece =
A Bee gta ter, =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Does officer accept criticism? = * 5 @ 3 2.1
2. Does officer. accept direction and orders? . . “6 @3 21
3, Does officer exchange information with others? 69321
4, Does officer offer equal service to all ‘people predicated on need,
regardiess of ethnic or racial background, economic class, sex OF /
status? . a 53 21°
5. Does officer look at things 3 trom'the. thors pe point er, , 5@3 21
6. Doés officer explain his actions to people in order not to appear
arbitrary? 5@3 21
7. Does officer control feelings and emotions? 5 @3 21
Vi. ETHICS Well Above Cs Mests Below Well Below
s a) 2 q
Comment:
}
Goll hWewk <« patos
1. Does officer avoid compromising situations? 5 4@M2 1
2. "Does officer's performance comply with the Department's anti-
coruption policy? 5 @ 3.2 1
3. Is officer willing to be unpopular with peers in order to adhere to his
or her principles? 5@)3 21
4, Code the oGcer pisce:empfiests on Wei Jel andineartes seater
of the citizens he/she serves? 5 (4)3 2 1
Total Tours For This Period JO REPEL OB
. II Obra
Tours Assigned To RMP 03 _
| D7 BEC 2 4 4991
Tours Assigned To Foot Patrol
ume )
Tours Assigned To Other Duties DIVISION
(Specify nature of assignments)

 

 

Tours With Qualified Field Trainer _/ O

Pee Wsgpe (Fok! Teeiner) Rank Cornmand Tax Rloglstry No.
Tecate Coos _|>0,.| PSAS | suusy
Seeieascl Jhe Rank Command Tex Ragistry No.

— "Sr | ot £8 NHSUECO

 

 

 

 

 

 

pokes

= |e whe 1 |OE

 

 

 

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 84 of 93

oe NYCHA o9oo74an (ea) =NEW YORK CITY HOUSING AUTHORITY - POLICE DEPARTMENT

wal \.
a > PROBATIONARY POLICE OFFICER - FIELD TRAINING EVALUATION
, "REFER TO ‘ADMINISTRATIVE GUIDE PERSONNEL EVALUATIONS

 

 

 

| exete Thus ILD | fae

 

 

fo P7-G rom SHO w/z

OVERALL EVALUATION

 

 

 

 

Should be consistent with the pattem of rating on the interior of the form

WELL ABOVE ABOVE MEETS BELOW “WELL BELOW
. STANDARDS STANDARDS STANDARDS STANDARDS . STANDARDS
C O kK CI CJ
5 4 3 2 1

RATER COMMENTS

From your knowledge and observations, indicate your general assessment of the individual's overall: performance.

This should reflect the standards on the interior of the form, include comments as to strengths, ‘weaknesses and career
‘potential... lf standard ‘has not been met in any phase of training - specify. ‘Consult all available: records, recorded
: observations of Field Training Officers before making comments.

Evaluations based, either wholly or in part, upon considerations of a student officer's race, color, religion, sex, national

origin, age or sexual dso Z are bn. prohibited by law.

 

5 lng: . . tee eee .
1 hav ie 3 evaluation to the
8s rt le
ratee and have full? discussed its contents: fad~ 29)
a TERS ot DATE
2

i have reviewed this performance evaluation: Le f Vide ar qf
. TEES bs

Request Appeal ves O Noesy
RATING: & REVIEWING OFFICERS
Include rank, name, command and signature of all participants in the Evaluation Conference.

Tr aE A ARR Ar Tr maser man Oe ATR nae

jenn:
Fa aa eee

A epee teen ce enemy!
. om cl
> :

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 85 of 93

 

 

 

   

 

 

  

 

 

 

   

 

 

os
oo. Par la ess epproprats for essgnmen?_ Lot f
“* 3. Does ‘the officer care for, service, sind maintain Department equip sy Teo
ment.(R.MLP., portable radio, ete)?” sh s 214
4. Are uniforms'clean and serviceable? 5Q.3 21
I. COMMUNICATION SKILLS Well Above Above GO. Below | Well Below
pment: r SC ne
Lh liter @ def ree ok Conte, Ae
fosttabo Be chal,
1. Does the ‘student ‘efficer write clearly? s io
2. Are reports complete? 54@ 21
3, Does the officer use words property? 5 4G 21
. an Does “fice te concise. or, does, he write iiwpoiasin Yootp | . nyt, cas 5 B se ;
information? “Ba AGQe i
en _ In preparing ICR’s, ‘arrest reports, etc; does the ‘officer have the 3 TG |
a aan > ably to articulate the sitiation, as’ happened, and have mow Ce gts
oe 2 Stak ol thes Steménte of the oftenés: involved, - ows 472 1
ill, JOB KNOWLEDGE Well Above Above es Belw > Well Below
4 . %m wit
t s
a ie
Of Lb 7 Cutllhio ll
wf ‘eo =a
, a
2 , -
Mae Varclted wie Cllitly, .. ©,
. { © 4
1. Does the officer adhere to Department procedures and guidelines? 5 4&2 1
2. Does the officer utilize services and resources available? 5 4Q2 1
"3. Does the officer control crime scenes and gether pertinent
> information? 5 4 @ 2 1
aA Haw. well ‘does officer handle. emergencies? * a ae 5°4 f 7 1
. ” 5. Do the officer's actions indicate, ) knowledge of the standartis. of proof , ra :
" necessary to:Stop & Frisk, Arest,.or Search? my 2 NL GG) 9 4
6. Does this ofody protect the rights of individuals arrested? 5 1G 2 1
7. Does officer kndw essential crime elements? 5 s@ 21
8. Does the office? récognize and act on summonsable offenses? 5 4@2 1

 

 

NYCHA 080.070-R (4/83)
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 86 of 93

 

ioe ;

tS a2
Shas. 3[>: Ty, PERFORMANCE Well Above Above Below. Well Below
sre :

m 4 2 4

te | - oo
hE waa,

  
 

id Yuen aw te ads land Vipin,
He (as Bale nae

 

tes

 

 

. 1. -Does the officer use caution and follow procedure when approach- . , (role one}
‘ing a vehicle? 54g 21
2, Does officer. safely respond to scenes of crimes and emergencies? 54 32 1
3. Does ‘cer control*movements of suspicious personsyprisoners? 5 1g 21
4. Does officer. rabintain’ Wawel contag,, wiktiedepiiou: ‘persons, and | a * oR,
hisfher partner? © ay Og 46 21
5. Does officer properly use restraining holds? 5g 321
. 6. Is officer physically capable in volatile situations? 53 321
a WB In a conflict situation, is officer able to control others using verbal
_ ‘commands? 5- ‘6 21
ed ‘8: Doss officer foresve problems and plén solutions? 5492)
| "9. Is officer in accord with command policies and- concemed ‘with
i ©"y community response? | 54.2 1
: 19, Does’ this officer have courteous driving habits? Seg 321
11, Does officer have the ability to drive vehicle and use radio”
simultaneously? > § 4921
42. Does officer maintain contol of vehicle and observe activity outside
the A.M.P.7 a 5 4 21
13. Does; officer-use proper speed for driving conditions? _ , 5g 321
14. Dogs officer demonstrate proper use of turet fights and siren? ~ 5 iff 21

 

15. Is officer calm in stressful street‘incidents?? > 5 4@21

 
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 87 of 93

   

 

V. HUMAN RELATIONS

 

 

 

1. Does officer accept criticism? 5@3 21
2. Does officer accept direction and orders? . 5@3 2 1
3. Does officer exchange information with others? 5 1@? 1

4, Does officer offer équal service to all péople predicated on ‘need;
regardiess of ethnic or racial background, economic class, sex'or

status? 6 @3 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Does officer look at things from the others point of view? 5 4@21
6. Does officer explain his actions to people in order not to appear . ;
arbitrary? 5 4 er" 1
7. Does officer control feelings and emotions?  § Qa 2
Vi. ETHICS war ae so os "Well Below
4
,
1. Does officer avold compromising situations? -5 4@e2 1
2. Does officer's performance comply with the Department's anti- .
comuption policy? 5 4°@92 1
3. Is officer willing to be unpopular with peers In order to adhere to his
or her principles? 5 4 @2 1
4. Does the officer place emphasis on the fair and impartial treatment
of the citizens he/she serves? _5 4@2 1
Total Tours For This Period e es
Tours Assigned To RMP A HEGETVED
Tours Assigned To Foot Patrol va JAN 2 990
Te Assigned To Other Duties
ours, ° r at =. Poppe
, Fou /4b / S 4, UPAga.UN “G™
(Specify nature of assignments)
Toure With Qualified Field Trainer ¢
waver oe Rank Command Tax Registry No.
Sood SA-| PSR 2) PITVES

 

 

 

 

 

 

 

 

 

 

 

Reviews se 7 Pepe ze A. Coe
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 88 of 93

 

 

 

 

\
PENSION APPLICATION DATE
PO 440-045 (2-06)-31
11/24/10
RANK NAME (Last, Fiest, M1} TAX REG, SOC. SEC. NO. COMMAND SHIELD NO.
NO. :
PO Webster, Thomas 913899 soe. D> Intell Div 13415

 

 

 

IN ACCORDANCE WITH THE PROVISIONS OF LAW GOVERNING THE POLICE PENSION FUND, ARTICLE I,
| HEREBY MAKE APPLICATION TO THE EXECUTIVE DIRECTOR, POLICE PENSION FUND FOR: (check one)

 

SEER T MARE APELICATK
[XISERVICE RETIREMENT ACCIDENT DISABILITY RETIREMENT EFFECTIVE |Monh ey freer
DINARY DISABILITY RETIREMENT STED SEPARATION 2400HRS.. | 04 | 30 {11

 

 

 

 

 

APPOINTMENT Month ons ‘YEARS SERVICE DEPT. roe ne a
DATE 04 30 91] | COMPLETED 20 ‘| PENDING NO
TERMINAL LEAVE | Months MENCING [Month Day TERMINATING | Month oor
REQUESTED 01 29 [0001 HOURS 03 | 02 | 11 (2400 HOURS 04 | 30 13

NOTE: A MEMBER OF THE SERVICE !S ENTITLED TO ACCRUED VACATION AND TERMINAL LEAVE BUT MAY
WAIVE SAID LEAVE. A VESTED MEMBER !S NOT ENTITLED TO TERMINAL LEAVE.

TERMINAL LEAVE WAIVED  T-1VES IF YES, TERMINAL LEAVE WAIVED _ Bays

NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IF REQUIRED BY THE NEW YORK CITY ADMINISTRATIVE CODE ! HAVE GIVEN THE DEPARTMENT

THIRTY (30) DAYS NOTICE OF MY INTENTIONS TO RETIRE, AND THE ABOVE RETIRE- _ .

MENT DATE IS R THE EXPIRATION OF THE THIRTY (30) DAY PERIOD. Month [Oey [Year
AY —a- 8 AMA uP USamBiole DA U

 

 

         

SACL

  

 

 

 

 

REMENTIS ..... | 12 | 23 [. 10

    

ED iA

   

 

ANY SUBSEQUENT INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT BY WAIVING ACCU- .
MULATED TIME WILL BE SUBMITTED IN WRITING, DULY NOTARIZED AND FILED WITH THE BOARD OF
TRUSTEES THROUGH THE POLICE PENSION FUND. SUBJECT TO THE THIRTY (30) DAYS NOTICE IN THE
PREVIOUS PARAGRAPH, THE POLICE PENSION FUND WILL COMPLY WITH MY REQUEST TO CHANGE MY
EFFECTIVE RETIREMENT DATE. THIS INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT WILL
BE DELIVERED NO LATER THAN THE DATE OF CHANGE IN MY EFFECTIVE DATE OF RETIREMENT.

Cliam = (J! AMNot Entimep To prior: [] On LOS
(Signature) (date) 1124/10

ZL.
tet ENDORSEMENT — Executive Director, Police Pension Fund To Commanding Officer, Employee Managerrient Division
It is further certified that the above applicant has completed _ 20 _ YEARS of Service snd is ;

 

entitled to_01_ MONTHS _ 29 DAYS of Terminal Leave— Charges Pending Clyes [XINo

PEF 11/24/10
Executive . Police Pension Fund Date

 

 

 

 

2nd ENDORSEMENT — Commanding Officer, Employes Management Division To Executive Director, Police Pension Fund
Charges Pending ([] Yes No Terminal Leave Approved [jYes ([JNo
DEC 02 2010
Date

Chief o7 Personnet U/

DISTRIBUTION: POLICE PENSION FUND; EMPLOYEE MANAGEMENT DIVISION;
MEMBER'S COMMAND; MEMBER
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 89 of 93

 

PENSION APPLICATION DATE
PD 440-046 (2-06)-34
1124/10
RANK NAME (Lest, Firat, Mi) ios REG. SOC. SEC. NO. COMMAND SHIELD NO.
PO Webster, Thomas 913899 coe. Intell Div 13415

 

 

 

 

 

IN ACCORDANCE WITH THE PROVISIONS OF LAW GOVERNING THE POLICE PENSION FUND, ARTICLE II,
| HEREBY MAKE APPLICATION TO THE EXECUTIVE DIRECTOR, POLICE PENSION FUND FOR: (check one)

 

 

 

 

 

 

IXISERVICE RETIREMENT [ACCIDENT DISABILITY RETIREMENT EFFECTIVE [Men ear
DINARY DISABILITY RETIREMENT STED SEPARATION 2a00HRS. | 04 | 30 [11

APPOINTMENT Wann Bay w YEARS SERVICE DEPT. CHARGES YES

DATE Fol 04 30 91 | COMPLETED 20 ~—‘| PENDING NO

 

 

 

 

 

 

 

 

TERMINAL LEAVE | Monta r™ ee Month Pay is RMINATING — [Mont oor
REQUESTED 01 29 1 HOURS 03 02 11 (2400 HOURS 04 30 11

NOTE: A MEMBER OF THE SERVICE IS ENTITLED TO ACCRUED VACATION AND TERMINAL LEAVE BUT MAY
WAIVE SAID LEAVE. A VESTED MEMBER IS NOT ENTITLED TO TERMINAL LEAVE. _

TERMINAL LEAVE WAIVED YES {F YES, TERMINAL LEAVE WAIVED thtontha =| Days
NO

 

 

 

 

 

 

 

IF REQUIRED BY THE NEW YORK CITY ADMINISTRATIVE CODE I HAVE GIVEN THE DEPARTMENT
THIRTY (30) DAYS NOTICE OF MY INTENTIONS TO RETIRE, AND THE ABOVE RETIRE-
MENT DATE IS AFTER THE EXPIRATION OF THE THIRTY (30) DAY PERIOD. Month [Dey - | Year

| HAVE BEEN ADVISED THAT MY EARLIEST POSSIBLE DATE OF RETIREMENT IS .... 12 | 23 10

ANY SUBSEQUENT INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT BY WAIVING ACCU-
MULATED TIME WILL BE SUBMITTED IN WRITING, DULY NOTARIZED AND FILED WITH THE BOARD OF
TRUSTEES THROUGH THE POLICE PENSION FUND, SUBJECT TO THE THIRTY (30) DAYS NOTICE IN. THE
PREVIOUS PARAGRAPH, THE POLICE PENSION FUND WILL COMPLY WITH MY REQUEST TO CHANGE MY
EFFECTIVE RETIREMENT DATE. THIS INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT WILL
BE DELIVERED NO LATER THAN THE DATE OF CHANGE IN MY EFFECTIVE DATE OF RETIREMENT.. ~

CJtam | AM NOT ENTITLED TO PRIOR: on PS
(Signature) : (date) 11/24/10

fe
iat ENDORSEMENT — Executive Director, Police Pension Fund To Commanding Officer, Employee Manegerhent Division

 

 

 

 

 

It is further certified that the above applicant has completed __20 _ YEARS of Service and is

 

entitted to_01 MONTHS _29 DAYS cf Terminal Leave Charges Pending LYes [XINo

 

 

 

11/24/10
Executive Director, Police Pension Fund Date
and ENDORSEMENT — Commanding Officer, Employee Management Division To Executive Director, Pollce Pension Fund
Charges Pending [J Yes [XJ No Terminal Leave Approved [XJYea [[JNo
DEC’ 2 2010
Date

 

Chisf of Personnes

DISTRIBUTION: POLICE PENSION FUND; E&MPLOYEE MANAGEMENT DIVISION;
MEMBER'S COMMAND; MEMBER
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 90 of 93

 

@ PENSION APPLICATION DATE
PD 440-045 (2-06)-31
11/24/10
PO | Webster, Thomas 913899 | ***-*@P | inteltDiv | 13415

 

 

 

 

 

 

IN ACCORDANCE WITH THE PROVISIONS OF LAW GOVERNING THE POLICE PENSION FUND, ARTICLE li,

| HEREBY MAKE APPLICATION TO THE EXECUTIVE DIRECTOR, POLICE PENSION FUND FOR: (check one)

RJSERVICE RETIREMENT [_JACCIDENT DISABILITY RETIREMENT EFFECTIVE |Mont: ‘ear
NARY DISABILITY RETIREMENT _[ VESTED SEPARATION 2400 HRS: 04 30 {12

 

 

 

 

 

 

 

 

 

 

 

 

 

APPOINTMENT Haren o= YEARS SERVICE | OEPT. CHARGES YES
DATE Eq) 04 30 91 | COMPLETED 20 | PENDING NO
TERMINAL LEAVE [Monte Pere [COMMENCING [Month is Spent oa ey freer
REQUESTED 01 | 29 oct HOURS 03 | o2 | 11 HOURS 04] 30/011

 

 

 

 

 

NOTE: A MEMBER OF THE SERVICE IS ENTITLED TO ACCRUED VACATION AND TERMINAL LEAVE BUT MAY
WAIVE SAID LEAVE. A VESTED MEMBER IS NOT ENTITLED TO TERMINAL LEAVE,

 

 

 

 

 

TERMINAL LEAVE WAIVED YES IF YES, TERMINAL LEAVE WAIVED Days
NO

IF REQUIRED BY THE NEW YORK CITY ADMINISTRATIVE CODE i HAVE GIVEN THE DEPARTMENT

THIRTY (30) DAYS NOTICE OF MY INTENTIONS TO RETIRE, AND THE ABOVE RETIRE-

MENT DATE IS AFTER THE EXPIRATION OF THE THIRTY (30) DAY PERIOD. Day | Year

| HAVE BEEN ADVISED THAT MY EARLIEST POSSIBLE DATE OF RETIREMENT IS .... 12 | 23.} 10

 

 

 

 

ANY SUBSEQUENT INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT BY WAIVING ACCU-
MULATED TIME WILL BE SUBMITTED IN WRITING, DULY NOTARIZED AND FILED WITH THE BOARD OF.
TRUSTEES THROUGH THE POLICE PENSION FUND. SUBJECT TO THE THIRTY (30) DAYS NOTICE IN THE
PREVIOUS PARAGRAPH, THE POLICE PENSION FUND WILL COMPLY WITH MY REQUEST. TO CHANGE MY
EFFECTIVE RETIREMENT DATE. THIS INTENTION TO ALTER MY EFFECTIVE DATE OF RETIREMENT WILL
BE DELIVERED NO LATER THAN THE DATE OF CHANGE IN MY EFFECTIVE DATE OF RETIREMENT.

Ctam = [1 AM NOT ENTITLED To Prior: [] ee. Lee
(Signature)

20__ YEARS of Service andis

1st ENDORSEMENT — Executive Director, Police Pension Fund

It is further certified that the above applicant has completed

 

 

 

entitled to _©1_ MONTHS _29_ DAYS of Terminal Leave— Charges Pending Lives [XINo
SEF 1124/10
Executive Oi » Police Pension Fund Oate

 

2nd ENDORSEMENT — Commanding Officer, Employes Management Division
Terminal Leave Approved ]Yes [INo

Charges Pending [[] Yes

IY] No

To Executive Director, Police Pension Fund

DEC 02 2010

Chief o! Personnel

DISTRIBUTION: POLICE PENSION FUND; EMPLOYEE MANAGEMENT DIVISION;
MEMBER'S COMMAND: MEMBER
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 91 of 93

   

 

 

 

 

 

   
   
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 om os mm
PERFORMANCE EVALUATION FRONT OF FORM IMPORTANT
; POLICE OFFICER - DETECTIVE SPECIALIST © Not Rte or Seaons Tm CON Dae Fone
PD439-157 (Rev. 3-00) (Rel. AG. 303-19) ® Fotow Guidebook Instat ee tae
Pass “WESETER, THOMAS" mh BOX \- SBR BMR [To Commun #87706/2999 =
=
; SOCIAL SECURITY TAX REGISTRY : , ce i ae re om
eR 913899 paTING PEtion: From 22/16/1999 __ 12/15/2000 =
| THE RATER HAS SHOWN THIS EVptUA)ION TO pn. ED ITS CONTENTS, INCLUDING | ! WISH TO APPEAL THIS EVALUATION: =
; MY RIGHTS AND RESPONSIBILITIES i 5 © (IF APPEALED, INITIAL AND DARKEN BOX) m7
' RATEE'S SIGNATURE - RATERS INITIALS
WAN RATER'S NAME RANK COMMAND _| DATEASSIGNED
TO COMMAND:
;____ GREGORY _7.._ZOFREA SGT PAPTS 5 03/13/1998
i SOCIAL SECURITY NO, SIGNATU ATE:
—, ae. CLA Shelg/
» ® RATER COMMENT ON THREE OF THE RATING INS ON BACK. 0 SOOOGDODOD
"_) INDICATE ARUVDIMENSION BY DABKENIN BOX. MIGHER RATINGS puurit No | 4 DDOSSSOOOG)
Oe®doO@aoaoved ;
_. wo \4S OOodeOo0eD9)
2 PO WEBSTER CAN BE TRUSTED TO MAINTAIN A HIGH ETHICAL STANDARDS ~ a
2 _ sepopep
3 2 OOS OOOO O 5
‘3 wo. 7 WODO@2OSOSOD),
= PO WEBSTER ALWAYS PRESENTS A PROFESSIONAL IMAGE WHEN IN UNIFORM.
3
'< 2/008 OQDOOOO®
= wm LE a ee
\< pO WEBSTER MAINTAINS HIMSELF IN EXCELLENT PHYSICAL CONDITION.
Overall Rater's Comments:

PO WEBSTER IS A YOUNG INSTRUCTOR WITH EXCELLENT CAREER POTENTIAL:.

RATER MUST CONSIDER RATEE'S CPI, DEPARTMENT RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO COMPLIANCE, AND Ait
OTHER RECORDS OF PERFORMANCE DOCUMENTATION FOR EVENTS IN THE RATING PERIOD. POSITIVE ACCOMPLISHMENTS MUST BE NOTED.

i ° i COMMENTS:
IOVWIEVAERD
aaa @ ACCURATE AND COMPLETE, CONCUR

C) SEE SEPARATE REVIEWER'S EVALUATION

(NOTE: IN PURPOSE CAPTION, "OTHER"
- BUBBLE MLIST ALSO BE DARKENED)

 

 

 

 

 

 

 

 

 

 

i .

i

| REVIEWER'S NAME RANK COMMAND TO COMMAND: f

' ROBERT GEOGHEGAN LT PAFTS 05/06/1997

SOCIAL SECURITY NO. | TAX REGISTRY NO. SIGNATURE DATE:

Mi 05714 ae <geE— Soi |
@ ORIGINAL MUST BE FORWARDED TO EMPLOYEE MANAGEMENT DIVISION (EVEN 1APPEALED) sonRoN = =
© COPY COMMAND FILE FORM NO. F-4175-NYCPD =
° MEMBER COPY COPYRIGHT 2000, NEW YORK CITY POLICE DEPARTMENT © SC ANTRON CORPORATION 1990 as 1500-825-92 11 1008765452 =
:
id
I°

 

Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 92 of 93

pie ia Pav

  
 

 

PERFORMANCE. EVALUATION
POLICE. OFFICER -

 

PD490-157-(Rev-3-00) - .{Ret.AG. 303-19) -

van

   

 

e ERASE COMPLETELY TO CHANGE,

RATERS

    
 
 
 
 

 

 
 
 

    
 

TAN NUMBER Lo. or
CO PPO BOROUGH
: ®@ PO y (eeDET Cc © MANHATTAN SOUTH
© PO S/A © MANHATTAN NORTH

    

O Det. Sp. Az © BRONX

CO OTHER j © QUEENS SOUTH
oct © QUEENS NORTH
© BROOKIYN SOUTH
© BROOKLYN NORTH
O STATEN ISLAND

@ CIYWIDE/OTHER
LP ASS ah Ome eh

  
     
   
 
       
    

 

    
  
  
   

ry 4 PENT or) IOS

+

     
   
 

   
 
     
 

 
   

 

  
 

 

  
  

 

PURPOSE CONTINUE IN PRESENT
ASSIGNMENT
C4 MONTHS PROB. A.A. of 64 CR+ RE-ASSIGNMENT

(2-10 MONTHS PROB. OB.A. or 128 CR+ {SPECIFY ON FRONT) Cc

(CO 16 MONTHS PROB. (OM.A. or 160 CR+ ADDITIONAL TRAINING
(=) 22 MONTHS PROB. Myo (SPECIFY ON FRONT) ~€

(Pho PERFORMANCE MONITORING FOR
TDA Vid st ve Oh we DARREN ONTY ONE GOX SPECIFIED TIME SPECIFY ON FRONT)
- CHRONIC A. .C)CHRONICB) . . OTHER —_
@ NOT CHRONIC (2) OTHER {SPECIFY ON FRONT} c
PL een Cn menua hens Lehi ee,

mS _THIS PERFORMANCE EVALUATION TAKES INTO ACCOUNT. THE . : ae ne ee
CEAVITH-DEPARTMENTS- EEO LUIDELINES A“ MAND «ot rn a es - a er

FEDERAL” TITLE= Vil STATUTES” AND” WHETHER THE” EMPLOYEE WAS
_ DISCIPLINED AS A RESULT OF SAME.
. PACH ART ASD IMUNSION RLOUIRES A RESPONSE

    
    

(om SPS sere ys
Pere ree ee

PERFORMANCE
DIMENSIOF

AREAS

1: Community Interaction

OEE ake

 

25: ~Drivefinitiative:_
a Sarapnaliskal: ae r
earancel Profesional ral age
[Ftnese Physica PActiviti ees) ae:

 

See atest ae “Set lndvin Onder 125290220
. (DCB... o@. 5. wan =-—=|.- TORTI —|_MIDDLESOS | LOWER
ODBaBaoVVean oO “~O 0

 

 

 

 

ePnaane nar pore TL

 

 

 

 

 

 

ee
Case 1:21-cr-00208-APM Document 24-3 Filed 06/17/21 Page 93 of 93

LOSE / SIVLON FINGANM / SOTELY Mel. rl. Perio
LD. CARD REPORT — Po 620-460 (nev. 9¢9)-42 [Ee ae Te all | 7/6/98
PART A (Prepared by member losing erticte-tt phoned in, 0.0./Operations Unit member shall prepare

 

 

 

 

 

 

 

CHECK ITEM(S) Loss of D) Firearm — Ser. No. Cl Shield — fo. = 9 LD. Card ~ No. 5.1204

flank Surname First MI. | Tax Rag. No. Cammand

PO | Webster Thoms 913899 PSA 8

TO. Notified | Desk Officer, Pct. PRYes] Cin parson Desk Officer:Name Pei of Occurence [Date of Occurrence end Tine ——~
BYes ONo | Occurence, notified C No Phone-tine of call Lt... Evans “047 17/6/98 0705

 

 

 

 

 

 

 

Describe when, where, how loss occurred: : : ;

~ . While driving to work. via motorcycle, I paid the toll
for the Tappan Zee Bridge. After doing. so I returned my wallet to
_the pocket in my sweatpants and continued my trip. When I arrived at work
I discovered that my wallet had fallen through a hole that I didn't realize
was in my pocket.

Keno XD Caedtt7lL620 eFurrenee
MduiW o ue 7:98 @

   

re

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B (Prepared by Desk Officer, Precinct of Loss) , Ee °

Commanding Officer $2 Yes : Oper. Unit Not'd. | Name ind. Log Entry Tene Page —

Duty Capt. Notified Tio |"Sipe. Capaldo [XKveu on | RLOS {sre GNe tsa | +430

Compiint Rep. xfaYes || Qing’ 7993 ~ | Alarm DYes 1AB. >BYes LAB. Log NoJ Name

Prepared No Tranemited  *2io Notised _ONo 11045 :7 - PO solar

Patrol Borough saves [Nimasenb lat RantiName of Desk Of. (print) re) >

Notified =——_ONa -- | Chdrinato

PART (Prepared by Commanding Officer 7 Duty Captain - Pci. of loss, See Distribution below)

Member Gives in-person i boss ocourred outside =. -D1Ves Verified Firearm Ser, No. with: - °° OVes Supervisor's: Comp. fa¥es , md. No.

interdewed DNo |C phone | City, conterred with agency CINo | Firearms & Tact, Sect. or Force Record INO Report prepared... No. 032/98

Results of lnvestigation-inciude appropriate recommendation conceming negligence involved. . . _?
Investigation revealed. Officer. failed to safeguardID Card.
Command Discipline issued.

 

 

 

 

— .

[aera
PART D (Prepared by Member's Commanding Officer)

t
CHECK ONEXS2Gpmmand Discipline OFormal Charges - Serial No. ____ No Action Necessary :
Detalis - Include Circumstances of Loss and Results of investigation, Action Taken. If LD. card / Shield fost, request new item be issued.

 

Contents noted PO Webster failed to safeguardhis ID card, resulting
in it's loss. Command discipline # 032/98 issued,

 

 

a

 

per Shagsio ey |

 

 

Distribution by Commanding Officer / Duty Captain (Pct. of lous) \
1. WHITE - C.0. of Member 2. PINK - Chief of Patrol DIRECT, (Enclose in envelope PD 370-150) 3. BLUE - Overhead Com 4. BUFF - File
(NOTE - DISTRIBUTION AG PER SSTRUCTIONS ON REAR)

 
